 

Exhibit 10.1

 



 

 





ASSET PURCHASE AGREEMENT

BY AND BETWEEN


 

RESPONSE GENETICS, INC.,

A DELAWARE corporation

AND

CANCER GENETICS, INC.,

a DELAWARE CORPORATION

 

Dated as of AUGUST 9, 2015




 

 



 



 

 

 

Table of Contents

 



    Page     1.    Purchase and Sale 1 1.1 Assets to Be Transferred 1 1.2
Excluded Assets 3 1.3 Liabilities 5 1.4 Purchase Price; Deposit; and Allocation
of Purchase Price 7 1.5 Closing 8 1.6 Closing Deliveries by Seller 8 1.7 Closing
Deliveries by Purchaser 9 1.8 Assumed Contracts and Leases 10 1.9 Proration 10  
  2.     Representations and Warranties of Seller 11 2.1 Organization and
Qualification; Authority 11 2.2 No Conflict; Required Filings and Consents 12
2.3 Company Products; Permits 12 2.4 SEC Filings 13 2.5 Absence of Litigation 14
2.6 Compliance with Laws 14 2.7 Labor and Employment Matters 14 2.8 Intellectual
Property 16 2.9 Taxes 17 2.10 Real Property; Assets 19 2.11 Contracts 19 2.12
Sufficiency of Assets 20     3.     Representations and Warranties of Purchaser
20 3.1 Due Incorporation and Authority 21 3.2 No Conflicts 21 3.3 Litigation 21
3.4 Availability of Funds and Stock 21     4.     Covenants and Agreements 22
4.1 Conduct of Business 22 4.2 Expenses; Break-Up Fee 23 4.3 Access to
Information 24 4.4 Regulatory and Other Authorizations; Consents 25 4.5 Further
Action 25 4.6 Employee Matters 26 4.7 Bankruptcy Court Approvals 27 4.8 Books
and Records; Access to Personnel 27 4.9 Tax Matters 28 4.10 “AS IS” Transaction
28

  

 

 

 



4.11 Press Releases and Public Announcements 29 4.12 Damage or Destruction 29
4.13 Non-Solicitation of Employees and Customers 30 4.14 Collection of Accounts
Receivable 30 4.15 Removal of Excluded Assets 31     5.    Conditions Precedent
to the Obligation of Purchaser 31 5.1 Representations and Warranties; Covenants
32 5.2 Secretary’s Certificate 32 5.3 No Order 32 5.4 Bankruptcy Filing 32 5.5
Bid Procedures and Sale Orders 33 5.6 Closing Documents 33 5.7 Material Adverse
Effect 33 5.8 Fundamental Contracts 33 5.9 Representation Letter 33 5.10 BDO
Consent 33     6.      Conditions Precedent to the Obligation of Seller to Close
34 6.1 Representations and Warranties; Covenants 34 6.2 Secretary’s Certificate
34 6.3 No Order 35 6.4 Bid Procedures and Sale Orders 35 6.5 Closing Documents
35 6.6 Damage or Destruction Loss 35       7.      Termination of Agreement 35
7.1 Termination Prior to Closing 35 7.2 Effect of Termination 37     8.     
Miscellaneous 37 8.1 Definitions 37 8.2 Indemnification 46 8.3 Consent to
Jurisdiction; Service of Process; Waiver of Jury Trial 46 8.4 Notices 47 8.5
Entire Agreement 48 8.6 Waivers and Amendments 48 8.7 Governing Law 48 8.8
Binding Effect; Assignment 48 8.9 Usage 49 8.10 Articles and Sections 49 8.11
Interpretation 49 8.12 Severability of Provisions 49 8.13 Counterparts 49 8.14
No Third Party Beneficiaries 50 8.15 Attorneys’ Fees 50 8.16 No Brokerage
Obligations 50 8.17 Survival 50 8.18 Non-Recourse 51

 

 2 

 



 

Schedules:     Real Property Leases Schedule 1.1(a) Contracts Schedule 1.1(b)
Included Pharma Receivables Schedule 1.1(f) Included Avoidance Actions Schedule
1.1(o) Excluded Assets Schedule 1.2 Conduct of Business Schedule 4.1(b) Access
to Personnel Schedule 4.8

 

Exhibits:     Sale Order Exhibit A Bid Procedures Order Exhibit B Representation
Letter Exhibit C Assignment and Assumption Agreement Exhibit D Bill of Sale
Exhibit E Intellectual Property Assignments Exhibit F Real Estate Assignment
Exhibit G Transitional Services Agreement Exhibit H

 

 3 

 



 

ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of August 9, 2015 (the
“Effective Date”), by and among Response Genetics, Inc., a Delaware corporation
(the “Seller”), and Cancer Genetics, Inc., a Delaware corporation (the
“Purchaser”). Capitalized terms used herein but not defined in the provisions in
which they first appear shall have the meanings ascribed to them in Section
8.1(a) hereof.

 

WITNESSETH:

 

WHEREAS, Seller is a life science company engaged in the research, development
and sale of clinical diagnostic tests for cancer (the “Business”);

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser
desires to purchase the assets of Seller used primarily in the Business, and to
assume certain liabilities of Seller associated with the Business, other than
the Excluded Liabilities, and Seller desires to sell such assets to Purchaser
and to assign such liabilities to Purchaser, all on the terms and conditions set
forth in this Agreement and in accordance with Sections 105, 363 and 365 of
Title 11 of the United States Code (the “Bankruptcy Code”) and other applicable
provisions of the Bankruptcy Code (the “Acquisition”);

 

WHEREAS, Seller intends to file a voluntary bankruptcy petition (the “Bankruptcy
Case”) with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) on or before August 10, 2015 (the date of such filing, the
“Petition Date”); and

 

WHEREAS, it is contemplated that the Bankruptcy Court will approve the
Acquisition and that the Assets will be sold to Purchaser free and clear of
Encumbrances (other than Permitted Encumbrances) under sections 105, 363, and
365 of the Bankruptcy Code and to the extent provided in the Sale Order, and
such Acquisition will include the assumption of the Assumed Contracts by Seller
and assignment of the Assumed Contracts to Purchaser under Section 365 of the
Bankruptcy Code, all in accordance with and subject to the terms and conditions
of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties hereto agree as follows:

 

1.Purchase and Sale.

 

1.1Assets to Be Transferred.

 

On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, assign, transfer, convey and deliver (or cause to be
sold, assigned, transferred, conveyed and delivered) to Purchaser, and Purchaser
shall purchase and assume from Seller, all of Seller’s right, title and interest
in and to all of the following properties, assets, and rights, tangible and
intangible (including goodwill) owned, used or held by Seller in the ownership,
operation, or conduct of the Business, wherever such properties, assets and
rights are located, whether real, personal or mixed, whether accrued, fixed,
contingent or otherwise, other than the Excluded Assets, in accordance with
Sections 363 and 365 of the Bankruptcy Code (collectively, other than the
Excluded Assets, the “Assets”):

 

   

 

 

(a)          all Real Property Leases listed on Schedule 1.1(a), subject to the
provisions of Section 1.8 below regarding Purchaser’s right to add additional
Real Property Leases to, and eliminate Real Property Leases from, Schedule
1.1(a) (collectively, as Schedule 1.1(a) may be amended pursuant to Section 1.8,
the “Assumed Leases”), including, without limitation, all rights of the tenant
thereunder to any leasehold improvements, fixtures, betterments and additions or
installations;

 

(b)          (b)          all (i) Contracts listed on Schedule 1.1(b), subject
to the provisions of Section 1.8 regarding Purchaser’s right to add additional
Contracts to, and eliminate Contracts from, Schedule 1.1(b), and (ii) any other
Contract entered into by Seller that are either (xx) short-term Contracts (for a
term of 1 year or less) entered into in the Ordinary Course of the Business
following the date hereof which provide for aggregate payments by Seller during
the term thereof reasonably estimated at $25,000 or less, or (yy) are added by
Purchaser to Schedule 1.1(b) pursuant to the provisions of Section 1.8
(collectively, including the Assumed Leases, and as Schedule 1.1(b) may be
amended pursuant to Section 1.8, the “Assumed Contracts”);

 

(c)          all Intellectual Property Assets and all income, royalties, damages
and payments due or payable at the Closing or thereafter relating to the
Intellectual Property Assets (including damages and payments for past or future
infringements or misappropriations thereof);

 

(d)          all Fixed Assets;

 

(e)          all Inventory;

 

(f)          all (i) Accounts Receivable listed on Schedule 1.1(f)
(collectively, the “Included Pharma Receivables”);

 

(g)          all Prepaid Expenses;

 

(h)          all Security Deposits;

 

(i)          all Books and Records (to the extent transferable without violating
any privacy rights of any Business Employee);

 

(j)          all e-mail correspondence relating to the operations of the
Business except to the extent the transfer of the same (A) would violate any
Person’s privacy rights or (B) are subject to any attorney-client, work product
or similar privilege with respect to work performed in anticipation of or in
connection with the preparation or administration of the Bankruptcy Case;

 

(k)          to the extent transferable and assignable, all material licenses,
franchises, permits, variances, exemptions, orders, approvals, and
authorizations issued by Governmental Bodies in connection with Seller’s conduct
of the Business (collectively, “Permits”);

 

 2 

 

 

(l)          all Equipment;

 

(m)        all telephone numbers, addresses (including electronic mail
addresses) used by Seller in connection with the Business;

 

(n)         all goodwill to the extent relating to the Assets and/or the
Business;

 

(o)         all rights to causes of action, lawsuits, judgments and Claims of
any nature available to Seller (whether or not such cause of action, lawsuit,
judgment or Claim is being pursued) arising out of, or relating to any Asset,
including any cause of action, lawsuit, judgment, or Claim against a
counterparty to an Assumed Contract, whether arising by way of counterclaim, set
off, or rights of self-help under the Assumed Leases, the Assumed Contracts or
otherwise, including all rights and claims of Seller arising under chapter 5 of
the Bankruptcy Code against those Persons listed on Schedule 1.1(o) hereto
(collectively, the “Included Avoidance Actions”), and including any and all
proceeds of the foregoing; and

 

(p)          all advertising, marketing and promotional materials and all other
printed or written materials.

 

1.2Excluded Assets.

 

Notwithstanding anything to the contrary contained in Section 1.1, the Assets
shall exclude, without limitation, the following assets, properties and rights
of Seller (collectively, the “Excluded Assets”), all of which Excluded Assets
shall be retained by Seller:

 

(a)          any cash, bank deposits and cash equivalents (excluding, in each
case, Security Deposits);

 

(b)          any assets, rights, claims, and interests expressly excluded
pursuant to the provisions of Section 1.1 above;

 

(c)          all leases, subleases, licenses or other agreements under which any
Seller uses or occupies or has the right to use or occupy, now or in the future,
any real property which is not the subject of an Assumed Lease;

 

(d)          all fixed assets and Books and Records to the extent specifically
identifiable to the ownership, business or conduct of any Excluded Asset or any
real property which is not the subject of an Assumed Lease;

 

(e)          any capital stock or membership interests in other Persons held by
Seller;

 

 3 

 

 

(f)          all Contracts (including Real Property Leases) not listed on
Schedule 1.1(a) or 1.1(b) (subject to the provisions of Section 1.8);

 

(g)          Seller’s rights under this Agreement and all cash and non-cash
consideration payable or deliverable to Seller pursuant to the terms and
provisions hereof;

 

(h)          any letters of credit or similar financial accommodations issued to
any third party(ies) for the account of Seller and all collateral or security of
any kind posted with or held by any such third party in connection therewith;

 

(i)           all deposits and prepaid amounts of Seller held by or paid to
third parties in connection with any Excluded Asset (including, without
limitation, any deposits made by Seller with a utility pursuant to Section 366
of the Bankruptcy Code);

 

(j)          any real property or tangible or intangible personal property held
by Seller pursuant to a lease, license or other Contract to the extent that the
associated lease, license or other Contract is not among the Assets;

 

(k)          all rights, claims, credits and rebates of or with respect to (i)
income Taxes that were paid or will be paid (whether prior to or after the
Closing), and (ii) any taxes, assessments or similar charges paid by or on
behalf of any Seller to the extent applicable to any period prior to the
Closing;

 

(l)           all assets of Seller’s Benefit Plans;

 

(m)          insurance proceeds, claims and causes of action with respect to or
arising in connection with (A) any Contract which is not an Assumed Contract,
(B) any item of tangible or intangible property that is not an Asset or (C)
Seller’s directors and officers liability insurance policies and any “tail”
policies Seller may obtain with respect to such policies;

 

(n)          any Real Property Lease or other Contract which is not assumable
and assignable as a matter of applicable law (including, without limitation, any
with respect to which any consent requirement in favor of the counter-party
thereto may not be overridden pursuant to Section 365 of the Bankruptcy Code);

 

(o)          all securities, whether capital stock or debt, of Seller;

 

(p)          tax records, minute books, stock transfer books and corporate seals
of Seller, except to the extent relating to the Assets or Assumed Liabilities;

 

(q)          any intercompany claims, obligations, and receivables between or
among Seller and any Affiliate of Seller;

 

(r)          except to the extent such is an Asset or relates to the Assets or
Assumed Liabilities, any writing or other item (including, without limitation,
email correspondence) that (A) if transferred would violate any Person’s privacy
rights or (B) are subject to any attorney-client, work product or similar
privilege with respect to work performed in anticipation of or in connection
with the preparation or administration of the Bankruptcy Case;

 

 4 

 

 

(s)          other than the Included Avoidance Actions, all of the rights and
claims of Seller for preference or avoidance actions available to the Seller
under the Bankruptcy Code, of whatever kind or nature, including, without
limitation, those set forth in Sections 544 through 551 and any other applicable
provisions of the Bankruptcy Code, and any related claims and actions arising
under such sections by operation of law or otherwise, including any and all
proceeds of the foregoing;

 

(t)          except to the extent such is an Asset or relates to the Assets, all
rights, claims and causes of action of Seller against officers, directors,
members, principals, agents, and representatives of such Seller (whether current
or former);

 

(u)         the Non-Pharma Receivables; and

 

(v)         those other assets of Seller, if any, listed on Schedule 1.2
attached hereto and incorporated herein by this reference.

 

1.3Liabilities.

 

(a)          Upon the terms and subject to the conditions hereof, as of the
Closing, Purchaser shall assume from Seller solely the following Liabilities
(collectively, the “Assumed Liabilities”):

 

(i)          Liabilities arising under the Assumed Contracts (subject to the
provisions of Section 1.8 hereof) and the Assumed Leases (subject to the
provisions of Section 1.8 hereof) with respect to Purchaser’s performance
thereunder after the Closing Date;

 

(ii)         any unpaid sick pay, vacation and other paid time off owing by
Seller as of the Closing to the extent set forth on Schedule 1.3(a)(ii);

 

(iii)        trade accounts payable owing to third parties as of the Closing
Date to the extent such trade accounts payable are both (i) incurred by Seller
in the Ordinary Course of Business between the Petition Date and the Closing and
(ii) reasonably allocable to the Included Pharma Receivables or to goods and
services provided during such period as will inure to the benefit of the
post-Closing operation of the Business (collectively, the “Included Payables”);

 

(iv)        an amount equal to 50% of all Cure Costs payable in connection with
the Assumed Leases and Assumed Contracts (as the same may be modified pursuant
to Section 1.8 hereof), up to a maximum of $150,000.00; provided, however, to
the extent Purchaser’s designation for inclusion of a Real Property Lease or
Contract in the Assumed Leases and/or Assumed Contracts pursuant to Section 1.8
hereof that is not among the Assumed Leases or Assumed Contracts as of the date
the Schedules hereto are mutually approved and agreed to by the parties causes
the aggregate amount of Cure Costs to exceed $300,000.00, Purchaser shall bear
and pay the full amount of such excess (any such excess amounts, “Purchaser
Exclusive Cures”).

 

 5 

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, Seller acknowledges and agrees that Purchaser will not assume any
Liability of Seller, other than the Assumed Liabilities. In furtherance, and not
in limitation, of the foregoing, except for the Assumed Liabilities, neither
Purchaser nor any of its Affiliates shall assume, and shall not be deemed to
have assumed, and Seller shall retain any debt, Claim, obligation or other
Liability of Seller whatsoever, including the following (collectively, the
“Excluded Liabilities”):

 

(i)          all Liabilities which are not Assumed Liabilities;

 

(ii)         all Liabilities with respect to any Excluded Assets;

 

(iii)        all Liabilities with respect to the performance after the Closing
Date of the Assumed Contracts and Assumed Leases to the extent such Liabilities
arise from a breach of contract or Law or any other conduct by Seller or its
Affiliates or their respective representatives prior to Closing;

 

(iv)        all Liabilities with respect to any and all indebtedness of any
Seller for borrowed money not included in the Assumed Liabilities;

 

(v)         all Claims, penalties, fines, settlements, interest, costs and
expenses arising out of or incurred as a result of any actual or alleged
violation by Seller or any of its Affiliates of any Law prior to the Closing;

 

(vi)        all Claims, penalties, fines, settlements, interest, costs and
expenses relating to any regulatory matters or improper billing with respect to
the Business arising out of events, actions or omissions occurring prior to the
Closing or otherwise relating to any period prior to Closing;

 

(vii)       all Liabilities for Taxes arising out of or attributable to the
operation of the Business prior to the Closing;

 

(viii)      all Liabilities under the WARN Act;

 

(ix)         an amount equal to 50% of all Cure Costs payable in connection with
the Assumed Leases and Assumed Contracts, up to a maximum of $150,000.00, which
amount Seller hereby agrees to bear and pay in connection with the assumption
and assignment of the Assumed Contracts and Assumed Leases pursuant to this
Agreement;

 

(x)          all Liabilities for fees and expenses (i) relating to the
negotiation and preparation of this Agreement and the other agreements
contemplated hereby and (ii) relating to the transactions contemplated hereby
and thereby, in each case, to the extent incurred by Seller or any of its
Affiliates; and

 

 6 

 

 

(xi)         other than the Included Payables, all trade accounts payable of
Seller or in connection with the Business arising out of or in respect of any
period prior to Closing.

 

1.4Purchase Price; Deposit; and Allocation of Purchase Price.

 

(a)          The purchase price (the “Purchase Price”) for the purchase, sale,
assignment and conveyance of Seller’s right, title and interest in, to and under
the Assets shall consist of:

 

(i)          cash in the amount of (A) $7,000,000 (the “Cash Consideration”);

 

(ii)         788,584 shares of common stock of Purchaser, par value $0.0001 per
share (the “Stock Consideration”) at a price per share equal to $8.8767; and

 

(iii)        the assumption of the Assumed Liabilities.

 

(b)          Within two (2) Business of Days after the Effective Date, Purchaser
shall deposit into an escrow (the “Escrow”) with Pachulski Stang Ziehl & Jones
LLP (the “Escrow Holder”) an amount equal to $500,000.00 (the “Initial Deposit”)
in immediately available, good funds (funds delivered in this manner are
referred to herein as “Good Funds”). In turn, the Escrow Holder shall
immediately deposit the Deposit into a client trust account. Within two (2)
Business Days after the agreement by Purchaser and Seller in writing upon the
form and substance of all Schedules and Exhibits and the final provisions of
this Agreement as contemplated by Section 7.1(h), Purchaser shall deposit an
additional $500,000.00 in Good Funds into the Escrow (the “Additional Deposit”
and, along with the Initial Deposit, the “Deposit”). The Deposit, together with
any interest accrued thereon, shall become nonrefundable and shall be disbursed
to Seller to be retained by Seller for its own account upon the termination of
the transactions contemplated by this Agreement by reason of Purchaser’s default
pursuant to Section 7.1(d) hereof, but not for any other reason. At the Closing,
the Deposit (and any interest accrued thereon) shall be credited and applied
toward payment of the Cash Consideration. If the transactions contemplated
herein terminate pursuant to Section 7.1 (other than pursuant to Section
7.1(d)), the Escrow Holder shall return to Purchaser the Deposit (together with
all interest accrued thereon). If the transactions contemplated herein terminate
pursuant to Section 7.1(d), the Escrow Holder shall disburse to Seller the
Deposit (together with all interest accrued thereon).

 

(c)          At the Closing, Purchaser shall satisfy the Purchase Price by:

 

(i)          instructing the Escrow Holder to disburse the Deposit, together
with all interest accrued thereon, to Seller;

 

(ii)         paying to Seller Good Funds in an amount equal to (i) the Cash
Consideration, minus (ii) the Deposit, minus (iii) the aggregate amount of all
Damage or Destruction Losses, if any, determined pursuant to Section 4.15, minus
(iv) the net amount, if any, payable by Seller pursuant to Section 1.9 below
plus (v) the net amount, if any, payable by Purchaser pursuant to Section 1.9
below ; and

 

 7 

 

 

(iii)        issuing and delivering to SWK Funding LLC, a Delaware limited
liability company (“SWK”) the Stock Consideration registered in the name of SWK.

 

(d)          Purchaser shall prepare a proposed allocation of the Purchase Price
(and all other capitalized costs) among the Assets for U.S. federal, state,
local and foreign income and franchise Tax purposes, including (i) the Assumed
Liabilities to the extent such Liabilities are required to be treated as part of
the purchase price for Tax purposes and (ii) allocation of the Cash
Consideration and Stock Consideration; provided that all such allocations shall
be made in accordance with Section 1060 of the Code. No later than one hundred
twenty (120) days following the Closing Date, Purchaser shall deliver such
allocation to Seller for Seller’s review and approval, which approval Seller
shall not unreasonably withhold. Upon Seller’s approval of the proposed
allocation prepared by Purchaser, Purchaser and Seller and their respective
Affiliates shall report, act and file Tax Returns in all respects and for all
purposes consistent with such allocation prepared by Purchaser. Neither
Purchaser nor Seller shall take any tax position (whether in audits, Tax Returns
or otherwise) with respect to the mutually approved allocation which is
inconsistent with such allocation, unless (and then only to the extent) required
by a “determination” within the meaning of Section 1313(a) of the Code. For the
avoidance of all doubt, in the event that Seller and Purchaser are not able to
agree upon an allocation of the Purchase Price pursuant to this Section 1.4(c)
within thirty (30) days following Purchaser’s delivery of the proposed
allocation to Seller pursuant to this Section 1.4(c), Purchaser and Seller shall
each have the right to report, act and file Tax Returns based upon such separate
and independent allocations as they may deem appropriate.

 

1.5Closing.

 

Subject to the terms and conditions of this Agreement and the Sale Order, the
sale and purchase of the Assets and the assumption of the Assumed Liabilities
contemplated by this Agreement shall take place at a closing (the “Closing”) to
be held at the offices of Pachulski Stang Ziehl & Jones LLP located in
Wilmington, Delaware, at 10:00 a.m., Eastern Time, no later than the second
(2nd) Business Day following the satisfaction or waiver of all conditions to the
obligations of the parties hereto set forth in Section 5 and 6 hereof (other
than those conditions which by their nature can only be satisfied at the
Closing), or at such other place, at such other time, on such other date or in
such other manner as Seller and Purchaser may mutually agree upon in writing
(the day on which the Closing takes place being the “Closing Date”).

 

1.6Closing Deliveries by Seller.

 

At the Closing, unless otherwise waived in writing by Purchaser, Seller shall
deliver or cause to be delivered to Purchaser:

 8 

 

 

(a)          A duly executed Bill of Sale to transfer the Assets to Purchaser;

 

(b)          A duly executed counterpart of the Assignment and Assumption
Agreement;

 

(c)          A duly executed counterpart of the Real Estate Assignment;

 

(d)          Duly executed counterparts of the Intellectual Property
Assignments;

 

(e)          A duly executed counterpart of the Transitional Services Agreement
in the form attached hereto as Exhibit H.

 

(f)          The certificates required by Sections 5.1(c) and 5.2; and

 

(g)          Such other documents, notices, items and certificates (in each case
to the extent not inconsistent with the other terms, provisions and limitations
set forth herein and which do not impose any significant additional monetary
obligations on Seller not imposed by the other provisions hereof or otherwise
materially increase the burdens imposed upon Seller pursuant to the other
provisions of this Agreement) as Purchaser may reasonably require in order to
consummate the transactions contemplated hereunder.

 

1.7           Closing Deliveries by Purchaser.

 

At the Closing, unless otherwise waived in writing by Seller, Purchaser shall
deliver or cause to be delivered to Seller:

 

(a)          An amount equal to the Cash Consideration, by wire transfer of
immediately available funds to an account (or accounts) designated in writing by
Seller at least two (2) Business Days prior to the Closing Date;

 

(b)          A duly executed counterpart of the Assignment and Assumption
Agreement;

 

(c)          A duly executed counterpart of the Real Estate Assignment;

 

(d)          A duly executed counterpart of the Intellectual Property
Assignment;

 

(e)          An Assumption of Assumed Liabilities, in form and content
reasonably satisfactory to Purchaser and Seller, evidencing Purchaser’s
assumption of the Assumed Liabilities;

 

(f)          The certificates required by Sections 6.1(c) and 6.2; and

 

(g)         Such other documents, notices, items and certificates as Seller may
reasonably require (in each case to the extent not inconsistent with the other
terms, provisions and limitations set forth herein and which do not impose any
significant additional monetary obligations on Purchaser not imposed by the
other provisions of this Agreement or otherwise materially increase the burdens
imposed upon Purchaser pursuant to the other provisions of this Agreement) in
order to consummate the transactions contemplated hereunder.

 9 

 

 

1.8           Assumed Contracts and Leases.

 

(a)          Prior to the Closing Date, Seller shall notify Purchaser in writing
promptly of any entry by Seller into any new Contract, including with such
notice a copy of such Contract.

 

(b)          During the period from the Effective Date until the Closing, Seller
shall not, without first obtaining Purchaser’s written consent, reject or seek
to assume or reject any Contract or Real Property Lease.

 

(c)          Prior to the Closing, Purchaser may, from time to time, add to or
remove from Schedule 1.1(a) or 1.1(b), as the case may be, any Contract, upon
one (1) Business Day’s written notice to Seller, and, upon providing such
notice, such Contract shall be deemed to be added to, or deleted from, Schedule
1.1(a) or 1.1(b), as the case may be, and Seller shall promptly deliver an
updated Schedule 1.1(a) or 1.1(b) to Purchaser. At the Closing, so long as
adequate assurance of future performance thereof by Purchaser has been
demonstrated to the Bankruptcy Court’s satisfaction and Purchaser has paid its
portion of any Cure Cost with respect thereto and, if applicable, any Purchaser
Exclusive Costs, in each case, pursuant to Section 1.3 above, Seller shall
assign, transfer, convey and deliver (or cause to be assigned, transferred,
conveyed and delivered) to Purchaser, and Purchaser shall assume from Seller,
all of Seller’s right, title and interest in and to all Contracts then listed on
Schedule 1.1(a) and 1.1(b), as each such schedule is amended in accordance with
the provisions hereof.

 

(d)          Seller shall provide timely and proper notice to all parties to
Assumed Contracts and Assumed Leases, including any Contract designated for
assumption, pursuant to the Bid Procedures Order, and Purchaser shall provide
Seller with evidence of adequate assurance of future performance consistent with
section 365 of the Bankruptcy Code. Seller shall take all other commercially
reasonable actions necessary to cause such Assumed Contracts to be assumed by
Seller and assigned to Purchaser pursuant to Section 365 of the Bankruptcy Code.

 

(e)          Upon the occurrence of the Closing, any Contract not designated as
an Assumed Contract or Assumed Lease, including pursuant to Section 1.8(d),
shall, unless otherwise an Asset, be deemed to be an Excluded Asset, which
Seller, in its sole discretion, may act to assume, reject, or take any other
action it may elect.

 

1.9           Proration.

 

Current rent, current real and personal property taxes, prepaid advertising,
utilities and other items of expense (including, without limitation, any prepaid
insurance, maintenance, tax or common area or like payments under the Assumed
Leases or Assumed Contracts, or any of them) and relating to or attributable to
the Assets shall be prorated between Seller and Purchaser as of the Closing
Date. All liabilities and obligations due in respect of periods prior to or as
of the Closing Date shall be paid in full or otherwise satisfied by Seller and
all liabilities and obligations due in respect of periods after the Closing Date
shall be paid in full or otherwise satisfied by Purchaser. Rent shall be
prorated on the basis of a thirty (30) day month. For the avoidance of doubt,
(i) Security Deposits shall not be subject to the provisions of this Section
1.9, and (ii) this Section 1.9 shall be subject to the provisions of Sections
1.3(a)(iii) and 1.3(b)(ix) with respect to the parties’ respective
responsibility for Cure Costs.

 

 10 

 

 

2.Representations and Warranties of Seller.

 

The disclosure in any section or subsection of the Seller disclosure schedule
provided by Seller to Purchaser on the date hereof (the “Seller Disclosure
Schedule”) shall qualify other sections and subsections in this Section 2 only
to the extent that disclosure in one subsection of the Seller Disclosure
Schedule is specifically referred to in another subsection of the Seller
Disclosure Schedule by appropriate cross-reference or except to the extent that
the relevance of a disclosure in one subsection of the Seller Disclosure
Schedule to another subsection of the Seller Disclosure Schedule is reasonably
apparent on its face. Except as set forth in the Seller Disclosure Schedule or
as disclosed in any Seller SEC Reports filed or furnished since January 1, 2014
and only as and to the extent disclosed therein (other than disclosures in the
“Risk Factors” sections of any such reports or other cautionary or
forward-looking disclosure contained therein), Seller hereby represents and
warrants to Purchaser as follows:

 

2.1           Organization and Qualification; Authority.

 

(a)          Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller (i) is duly
qualified or licensed to do business as a foreign corporation and is in good
standing under the laws of any other jurisdiction in which the character of the
properties owned, leased or operated by it therein or in which the transaction
of its business makes such qualification or licensing necessary, except where
the failure to be so qualified, licensed or in good standing or have such
corporate power and authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (ii) has the
requisite corporate power and authority to own, operate and lease its properties
and carry on its business as now conducted.

 

(b)          (i) Seller has all requisite corporate power and authority to enter
into this Agreement and the Transaction Documents, and, subject to entry of the
Sale Order, to carry out its obligations hereunder and thereunder and consummate
the transactions contemplated hereby and thereby and (i) subject to the entry of
the Sale Order, the execution and delivery of this Agreement and the Transaction
Documents by Seller, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite entity action on
the part of Seller. This Agreement has been duly executed and delivered by
Seller. Subject to entry of the Sale Order, this Agreement constitutes, or will
constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms.

 11 

 

 

(c)          Seller has made available to Purchaser copies of the Seller Charter
and Seller Bylaws and all such documents are in full force and effect and no
dissolution, revocation or forfeiture proceedings regarding Seller have been
commenced. Seller is not in violation of the Seller Charter and Seller Bylaws in
any material respect.

 

2.2No Conflict; Required Filings and Consents.

 

(a)          The execution and delivery by Seller of this Agreement and the
Transaction do not, and, subject to entry of the Sale Order, the performance of
its obligations hereunder and thereunder will not, (i) conflict with or violate
Seller Charter or Seller Bylaws, (ii) assuming that all consents, approvals,
authorizations and other actions described in subsection (b) of this Section 2.2
have been obtained and all filings and obligations described in subsection (b)
of this Section 2.2 have been made, conflict with or violate any Law applicable
to Seller or by which any property or asset of Seller is bound, (iii) except as
set forth in Section 2.2(a) of the Seller Disclosure Schedule, require any
consent, notice or waiver under or result in any violation or breach of or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any right of termination, amendment, acceleration, prepayment or
cancellation or to a loss of any benefit to which Seller) under, or result in
the triggering of any payments pursuant to (A) any Contract to which Seller is a
party or by which it or any of its properties or assets may be bound or (B) any
Permit affecting, or relating in any way to, the assets or business of Seller or
(iv) result in the creation or imposition of any Lien or other encumbrance
(except for Permitted Liens) on any property or asset of Seller.

 

(b)          The execution and delivery by Seller of this Agreement and the
Transaction Documents do not, and the performance of its obligations hereunder
and thereunder will not, require any consent, approval, authorization of, or
filing with or notification to, any Governmental Body, except for (i) applicable
requirements, if any, of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (ii) any filings required under the rules and regulations of
the NASDAQ Stock Market (“NASDAQ”), to the extent applicable to Seller
notwithstanding that it has been de-listed by NASDAQ, (iii) the filing of
customary applications and notices, as applicable, with the FDA, the MHRA or
EMEA, or pursuant to CLIA and (iv) any registration, filing or notification
required pursuant to state securities or blue sky laws.

 

2.3Company Products; Permits.

 

(a)          Seller is in possession of all Permits necessary for it to own,
lease and operate its properties or to carry on their business as it is now
being conducted. All such Permits are valid and in full force and effect, Seller
has satisfied all of the material requirements of and fulfilled and performed
all of its material obligations with respect to such Permits, and, to Seller’s
knowledge, no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder of any such Permits.

 

 12 

 

 

(b)          Except as set forth in Section 2.3(b) of the Seller Disclosure
Schedule, Seller is not the subject of any administrative, civil or criminal
action or, to the Seller’s knowledge, investigation alleging violations of any
Law of any health care program funded by any Governmental Body nor are there any
reasonable grounds to anticipate the commencement of any such action or
investigation. Neither Seller nor any Company Product is currently subject to
any outstanding investigation or audit (except for routine periodic audits
conducted pursuant to regulatory or contractual requirements in the Ordinary
Course of Business) by any Governmental Body involving alleged noncompliance
with any Law of any health care program funded by any Governmental Body and, to
the knowledge of Seller there are no grounds to reasonably anticipate any such
investigation or audit in the foreseeable future.

 

(c)          Neither Seller, nor to the knowledge of Seller, any agent,
representative or contractor of Seller, has knowingly or willfully solicited,
received, paid or offered to pay any remuneration, directly or indirectly,
overtly or covertly, in cash or kind in return for the purchasing or ordering
of, or recommending the purchasing or ordering of, any Company Product in
violation of any applicable anti-kickback law, including without limitation the
Federal Health Care Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), or
any applicable state anti-kickback law.

 

(d)          Neither Seller, nor to the knowledge of Seller, any agent,
representative or contractor of Seller, has knowingly submitted or caused to be
submitted any claim for payment to any health care program in violation of any
applicable Law relating to false claims or fraud, including without limitation
the Federal False Claim Act, 31 U.S.C. § 3729, or any applicable state false
claim or fraud law.

 

2.4SEC Filings.

 

Except as otherwise provided in Section 2.4 of the Seller Disclosure Schedule,
Seller has timely filed all forms, documents, statements and reports required to
be filed under the Exchange Act prior to the date hereof by it with the SEC
since January 1, 2014 (the forms, documents, statements and reports filed with
the SEC since January 1, 2014, including any amendments thereto, the “Seller SEC
Reports”). As of their respective dates, or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof, the Seller SEC Reports complied, and each of
the Seller SEC Reports filed subsequent to the date of this Agreement will
comply, in all material respects, with the requirements of the Securities Act,
the Exchange Act and the Sarbanes-Oxley Act of 2002, as the case may be, and the
applicable rules and regulations promulgated thereunder. As of the time of
filing with the SEC, none of the Seller SEC Reports so filed or that will be
filed subsequent to the date of this Agreement contained or will contain, as the
case may be, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent that the information in such Seller
SEC Report has been amended or superseded by a later Seller SEC Report filed
prior to the date hereof.

 

 13 

 

 

2.5Absence of Litigation.

 

Except as set forth in Section 2.5 of the Seller Disclosure Schedule, there are
no Claims pending or, to the knowledge of Seller, threatened against Seller or
by Seller, (a) relating to or affecting the Business, the Assets or the Assumed
Liabilities or (b) that challenge or seek to prevent, enjoin or otherwise delay
the consummation by Seller of the transactions contemplated by this Agreement.
There are no outstanding Orders and no unsatisfied judgments, penalties or
awards against, relating to or affecting the Business, the Assets or the Assumed
Liabilities.

 

2.6Compliance with Laws.

 

Except as set forth in Section 2.6 of the Seller Disclosure Schedule, Seller is
in compliance in all material respects with all Laws (including health care
Laws) applicable to the Business or the Assets. Seller has not received any
material written notice of or been charged with the material breach or violation
of any Laws (including health care Laws) applicable to the Business or Assets.
There are no investigations pending or, to the knowledge of the Company,
threatened against Seller regarding the possible material breach or violation of
any Laws (including health care Laws) applicable to the Business or the Assets.

 

2.7Labor and Employment Matters.

 

(a)          (i) There are no material labor grievances pending or, to the
knowledge of Seller, threatened between Seller, on the one hand, and any of its
employees or former employees, on the other hand; and (ii) Seller is not a party
to any collective bargaining agreement, work council agreement, work force
agreement or any other labor union contract applicable to persons employed
Seller, nor, to the knowledge of Seller, are there any current activities or
proceedings of any labor union to organize any such employees. Seller has not
received written notice of any pending charge by any Governmental Body of (i)
any alleged unfair labor practice as defined in the National Labor Relations
Act, as amended; (ii) any alleged Occupational Safety and Health Act violations;
(iii) any alleged wage or hour violations; (iv) any alleged discriminatory acts
or practices in connection with employment matters; or (v) any claims by any
Governmental Body that Seller has failed to comply with any material Law
relating to employment or labor matters. Seller is not currently and has not
been the subject of any actual or, to the knowledge of Seller, threatened
“whistleblower” or similar claims by past or current employees or any other
persons.

 

(b)          Seller is currently in compliance with all Laws relating to
employment, including those related to classification (for purposes of exempt or
non-exempt from applicable wage and overtime wage Laws, or as an employee or
independent contractor) wages, hours, collective bargaining and the payment and
withholding of taxes and other sums as required by the appropriate Governmental
Body and has withheld and paid to the appropriate Governmental Body all amounts
required to be withheld from Seller employees and is not liable for any arrears
of wages, taxes penalties or other sums for failing to comply with any of the
foregoing.

 

 14 

 

 

(c)          Except as otherwise set forth in Section 2.7(c) of the Seller
Disclosure Schedule, (i) all contracts of employment to which Seller is a party
are terminable by Seller on three months’ or less notice without penalty; (ii)
there are no established severance practices, plans or policies of Seller, in
relation to, the termination of employment of any of its employees (whether
voluntary or involuntary); (iii) Seller has no outstanding liability to pay
compensation for loss of office or employment or a severance payment to any
present or former employee or to make any payment for breach of any agreement;
and (iv) there is no term of employment applicable to any employee of Seller
which shall entitle that employee to treat the consummation of the Acquisition
as amounting to a breach of his contract of employment or entitling him to any
payment or benefit whatsoever or entitling him to treat himself as redundant or
otherwise dismissed or released from any obligation.

 

(d)          Section 2.7(d) of the Seller Disclosure Schedule sets forth, as of
the date hereof, a list of Seller’s employees and such employee’s job title,
bonus for the most recently completed fiscal year, classification as exempt or
non-exempt, base rate of compensation and, as of [_____], 2015, accrued leave or
vacation. Since [_____], 2015, Seller has not increased the base rate of
compensation for any such employee.

 

(e)          Section 2.7(e) of the Seller Disclosure Schedule sets forth a list
of those employees who have been terminated or have resigned during the 90-day
period ending on the date hereof. Except as set forth in Section 2.7(e) of the
Seller Disclosure Schedule, no officer or key employee of Seller has provided to
Seller’s senior management notice of any intention to terminate his or her
employment with Seller and, to the Knowledge of the Company, no officer or key
employee of Seller has provided notice of any intention to terminate his or her
employment with Seller.

 

(f)          Except as set forth in Section 2.7(f) of the Seller Disclosure
Schedule or as set forth in this Agreement, neither the execution of this
Agreement nor the consummation or approval of the transactions contemplated
herein will (either alone or in conjunction with any other event) (i) result in
any payment becoming due to any current or former employee, or current or former
independent contractor, of Seller, (ii) increase any payments or benefits
otherwise payable under any Company Plan, or (iii) result in the acceleration of
the time of payment, funding or vesting of any payments or benefits under any
Company Plan.

 

(g)          Section 2.7(g) of the Company Disclosure Schedule sets forth a list
of the Business Employees who, as of the date hereof, have not executed a
confidentiality agreement or an invention assignment agreement with the Company,
the forms of which agreements have been provided to Purchaser.

 

(h)          Section 2.7(h) of the Seller Disclosure Schedule sets forth (i) a
list of all independent contractors of Seller and (ii) the agreements between
Seller and such independent contractor.

 

 15 

 

 

2.8Intellectual Property.

 

(a)          Except as set forth in Section 2.8(a) of the Seller Disclosure
Letter, Seller owns or licenses, and has the right to use, all Intellectual
Property necessary to conduct the Business as presently conducted and as
proposed to be conducted (including the future sale of products currently under
clinical development) (collectively, the “Seller Intellectual Property”). Except
as set forth on Section 2.9(a) of the Seller Disclosure Schedule, Seller has
sufficient right and license under the Seller Intellectual Property to
exclusively commercialize the Company Products in each jurisdiction in which
Seller markets or proposes to market such Company Products.

 

(b)          Section 2.8(b) of the Seller Disclosure Schedule sets forth with
respect to all Intellectual Property owned or licensed by Seller which is
registered with any Governmental body or for which an application has been filed
with any Governmental Body (the “Seller Registered Intellectual Property”): (i)
the registration or application number, the date filed and the title, if
applicable, of the registration or application; and (ii) the names of the
jurisdictions covered by the applicable registration or application. Section
2.8(b) of the Seller Disclosure Schedule identifies and provides a brief
description of any unregistered trademarks or inventions comprising Company
Intellectual Property as of the date hereof: (xx) for which an application has
not been filed with any Governmental Body, and (yy) the absence of which is
likely to have a Material Adverse Effect. Except as disclosed in Section 2.8(b)
of the Seller Disclosure Schedule, Seller is the exclusive owner or exclusive
licensee of; or has an exclusive field of use to the Seller Intellectual
Property free and clear (subject to entry of the Sale Order) of any liens or
encumbrances.

 

(c)          Section 2.8(c) of the Seller Disclosure Schedule identifies each
Contract currently in effect that: (i) contains a grant of any right or license
to any third party under any Seller Intellectual Property; or (ii) contains a
grant to the Company of any right or license under any Seller Intellectual
Property owned by a third party that either: (a) is material to the Company; or
(b) imposes any ongoing, or has imposed in the past, royalty or payment
obligations in excess of $25,000 per annum.

 

(d)          All Seller Registered Intellectual Property is valid, enforceable,
and subsisting. As of the Closing Date, and except as set forth on Section
2.8(b) of the Seller Disclosure Schedule, all necessary registration,
maintenance and renewal fees having a non-extendible deadline within two months
after the Closing Date have been paid with respect to such Seller Registered
Intellectual Property and, further, that all necessary documents and
certificates with respect to such Seller Registered Intellectual Property have
been filed with the relevant Governmental Bodies.

 

(e)          Except as set forth in Section 2.8(e) of the Seller Disclosure
Schedule, Seller is not, and will not as a result of the consummation of the
transactions contemplated by this Agreement be, in breach in any material
respect of any license, sublicense or other agreement relating to the Seller
Intellectual Property, or any licenses, sublicenses and other agreements as to
which the Company is a party and pursuant to which the Company uses any patents,
copyrights (including software), trademarks or other intellectual property
rights of or owned by third parties (the “Third Party Intellectual Property”).

 16 

 

 

(f)          Seller has not been named as a defendant in any suit, action or
proceeding which involves a claim of infringement or misappropriation of any
Third Party Intellectual Property. Except as set forth in Section 2.8(f) of the
Seller Disclosure Schedule, since January 1, 2012 Seller has not received (i)
any actual notice or other actual communication (in writing or otherwise) of any
actual or alleged infringement, misappropriation or unlawful or unauthorized use
of any Third Party Intellectual Property; or (ii) any actual notice in writing
offering to license the Company any such rights. Except as set forth on Section
2.8(f) of the Seller Disclosure Schedule, the business of Seller, as currently
conducted and proposed to be conducted (including the future commercialization
of products currently under development), does not and would not infringe,
violate, or constitute a misappropriation of any Third Party Intellectual
Property.

 

(g)          To the knowledge of the Seller, and except as set forth in Section
2.8(g) of the Seller Disclosure Schedule, no other Person is infringing,
misappropriating or making any unlawful or unauthorized use of any Seller
Intellectual Property.

 

2.9Taxes.

 

(a)          Except as set forth in Section 2.9(a) of the Seller Disclosure
Schedule, Seller has timely filed or caused to be filed all Tax Returns required
to be filed by applicable Law with respect to Seller or any of its income,
properties or operations; and has paid all Taxes shown thereon as owing, except
in each case where the failure to file Tax Returns or to pay Taxes would not
have, or would not reasonably be expected to result in, a Material Adverse
Effect.

 

(b)          Seller has made adequate provisions in accordance with GAAP,
appropriately and consistently applied, in its financial statements for the
payment of all material Taxes for which Seller may be liable for the periods
covered thereby that were not yet due and payable as of the dates thereof,
regardless of whether the liability for such Taxes is disputed.

 

(c)          To the Seller’s knowledge, except as set forth in Section 2.9 of
the Seller Disclosure Schedule, Seller has not received any written claim or
assessment against Seller for any material deficiency in Taxes, and to the
knowledge of Seller there is no outstanding audit or investigation with respect
to any liability of Seller for Taxes. There are no agreements in effect to
extend the period of limitations for the assessment or collection of any Tax for
which Seller may be liable, and no closing agreement pursuant to Section 7121 of
the Code or any predecessor provision thereof, or any similar provision of state
or local Law.

 

(d)          Except as set forth in Section 2.9 of the Seller Disclosure
Schedule, to Seller’s knowledge, no written claim that remains unresolved has
been made by any Governmental Body in a jurisdiction where Seller has not filed
Tax Returns that Seller is or may be subject to taxation by that jurisdiction.

 

 17 

 

 

(e)          Seller has not engaged in a transaction that is listed within the
meaning of Section 6011 of the Code and Treasury Regulations promulgated
thereunder.

 

(f)          Seller has withheld from payments to its employees, independent
contractors, creditors, stockholders and any other applicable Person (and timely
paid to the appropriate taxing authority) proper and accurate amounts in
compliance in all material respects with all Tax withholding provisions of
applicable Laws (including income, social security, and employment Tax
withholding for all types of compensation and withholding of Tax on dividends,
interest, and royalties and similar income earned by nonresident aliens and
foreign corporations).

 

(g)          Neither Company nor any of its Subsidiaries (A) is or has ever been
a member of an affiliated group of corporations filing a consolidated federal
income Tax Return (other than the group to which they are currently members and
the common parent of which is the Company), or (B) has any liability for the
Taxes of any Person (other than the Company or any of the Company Subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of any
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

 

(h)          Neither Seller nor any of its Subsidiaries is a party to, or bound
by, or has any obligation under, any tax allocation or sharing agreement or
similar contract or arrangement or any agreement that obligates it to make any
payment computed by reference to the Taxes, taxable income or taxable losses of
any other Person.

 

(i)          Neither Seller nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date, (B) "closing agreement" as described in
Section 7121 of the Code (or any corresponding or similar provision of state or
local income Tax law) executed on or prior to the Closing Date, (C) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state or
local income Tax law), (D) installment sale or open transaction disposition made
on or prior to the Closing Date, or (E) prepaid amount received on or prior to
the Closing Date.

 

(j)          Seller has not been either a "distributing corporation" or a
"controlled corporation" in a distribution in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code is
applicable.

 

(k)          Seller has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

 18 

 

 

2.10Real Property; Assets.

 

(a)          Section 2.10(a) of the Seller Disclosure Schedule sets forth the
address of each material parcel of leasehold or subleasehold estates and other
material rights to use or occupy any land or improvements held by or for Seller
(the “Leased Real Property”) as of the date hereof. True and complete copies of
all leases and such other documents relating to the Leased Real Property
(including all extensions, supplements, amendments and other modifications
thereof, waivers thereunder, and nondisturbance agreements, if any, relating
thereto) (the “Real Property Leases”) have been made available by Seller to
Purchaser. As of the Effective Date, except as set forth in Section 2.10(a) of
the Seller Disclosure Schedule, (i) the Leases are in full force and effect in
accordance with their terms, (ii) Seller is not in default of any of its
obligations under the Leases and (iii) to Seller’s knowledge, the landlords
under the Leases are not in default of the landlords' obligations under the
Leases. At the Closing, the premises to be conveyed or leased by Purchaser
following the Closing pursuant to the Leases shall be free and clear of all
subtenants and occupants other than Purchaser’s employees.

 

(b)          Seller has a valid leasehold interest in (other than those that
have expired or been terminated by operation of their terms since the date
hereof), as the case may be, the Leased Real Property. Seller owns no real
property.

 

(c)          Seller has good and valid title to all of its material properties,
interests in properties and assets, real and personal, reflected on the most
recent Seller SEC Report or acquired since the date of the most recent Seller
SEC Report, or, in the case of material leased properties and assets, valid
leasehold interests in such properties and assets, in each case free and clean
of all Liens.

 

(d)          Except as to such items as would not reasonably be expected to
result in a Material Adverse Effect, all personal property and equipment owned
(including Inventory and Equipment), leased or otherwise used by Seller (i) are
in a good state of maintenance and repair, free from material defects and in
good operating condition (subject to normal wear and tear), (ii) comply with the
applicable leases and with all applicable Laws in all material respects, and
(iii) are suitable for the purposes for which they are presently used.

 

2.11Contracts.

 

(a)          Seller has made available to Purchaser, or has filed as an exhibit
to a Seller SEC Report, a complete unredacted and correct copy of each material
agreement or contract to which it is a party as of the date of this Agreement,
including any agreement or contract that is required to be filed as an exhibit
to, or otherwise incorporated by reference in, the Seller SEC Reports pursuant
to Item 601(a)(1) of Regulation S-K promulgated by the SEC. Except for this
Agreement and except as listed on Section 2.12(a) of the Seller Disclosure
Schedule, Seller is not a party to or bound by any Contract: (i) that would be
required to be filed by the Company as a "material contract" pursuant to Item
601(b)(10) of Regulation S-K under the Securities Act; (ii) containing covenants
binding upon Seller that materially restrict the ability of Seller (or which,
following the consummation of the Acquisition, would materially restrict the
ability of Purchaser) to compete in any business or geographic area that is
material to Seller as of the date hereof, except for any such Contract that may
be canceled without penalty by Seller upon notice of sixty (60) days or less; or
(iii) that would prevent, materially delay or materially impede Seller’s ability
to consummate the transactions contemplated by this Agreement.

 

 19 

 

 

(b)          Each of the Assumed Contracts is in full force and effect and is a
valid and binding obligation of the Seller and, to Seller’s knowledge, the other
parties thereto, in accordance with its terms and conditions, in each case
subject to the terms of the Sale Order. Seller has made available to Purchaser
true and complete copies of each Assumed Contract. Except as set forth in
Section 2.11(b) of the Seller Disclosure Schedule, there is no material default
under any of the Assumed Contracts by Seller (that will not be cured by
compliance with the Sale Order at Closing, including payment of any Cure Costs
the parties are required to pay pursuant to this Agreement) or, to the knowledge
of Seller, by any other party thereto, and Seller has not received any written
notice of any default or event that with notice or lapse of time or both would
constitute a default by Seller under any Assumed Contract. Subject only to the
satisfaction of the Cure Costs applicable to the Assumed Contracts and the entry
of the Sale Order, subject to any consent requirements therein that survive
application of the provisions of Section 365 of the Bankruptcy Code pursuant to
the Sale Order, each Assumed Contract may be assumed by Seller and assigned to
Purchaser pursuant to section 365 of the Bankruptcy Code.

 

2.12Sufficiency of Assets.

 

The Assets and the Assumed Contracts as constituted on the date hereof (i)
constitute all of the privileges, rights, interests, properties and assets of
Seller of every kind and description and wherever located that are material or
necessary for the continued conduct of the Business following the Closing as
conducted as of the date hereof and (ii) are sufficient to operate the Business
following the Closing in substantially the same manner as conducted as of the
date hereof. Other than as disclosed on Schedule 1.1(a) (as amended from time to
time in accordance with the terms of this Agreement) and Schedule 1.1(b) (as
amended from time to time in accordance with the terms of this Agreement), there
is no outstanding Contract to which any Seller is a party that primarily relates
to the Business or is otherwise material to the operation of the Business
following the Closing in substantially the same manner as conducted as of the
date hereof. No right, title, or interests in or to any assets used or held for
use in connection with the Business are owned by any Subsidiary of Seller.

 



 20 

 

  

3.Representations and Warranties of Purchaser.

 

Purchaser represents and warrants to Seller as follows:

  

3.1Due Incorporation and Authority.

 

Purchaser is a Delaware corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Purchaser has all requisite
entity power and authority to enter into this Agreement, carry out its
obligations hereunder and consummate the transactions contemplated hereby. The
execution and delivery by Purchaser of this Agreement, the performance by
Purchaser of its obligations hereunder and the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized by all requisite
entity action on the part of Purchaser and no other entity proceedings on the
part of Purchaser are necessary to authorize the execution and delivery of this
Agreement or to consummate the other transactions contemplated hereby. This
Agreement has been duly executed and delivered by Purchaser.

 

3.2No Conflicts.

 

The execution and delivery by Purchaser of this Agreement, the consummation of
the transactions contemplated hereby, and the performance by Purchaser of this
Agreement in accordance with its terms will not:

 

(a)          violate the certificate of incorporation or by-laws of Purchaser;

 

(b)          require Purchaser to obtain any material consents, approvals,
authorizations or actions of, or make any filings with or give any notices to,
any Governmental Bodies or any other Person, except for consents, approvals or
authorizations of, or declarations or filings with, the Bankruptcy Court;

 

(c)          violate or result in the breach of any of the terms and conditions
of, cause the termination of or give any other contracting party the right to
terminate, or constitute (or with notice or lapse of time, or both, constitute)
a material default under, any material Contract to which Purchaser is a party or
by or to which each of Purchaser or any of its properties is or may be bound or
subject; or

 

(d)          violate any Law to which Purchaser is subject.

 

3.3Litigation.

 

There are no Claims pending or, to the knowledge of Purchaser, threatened
against Purchaser, before any Governmental Body that would prevent or materially
delay the consummation by Purchaser of the transactions contemplated by this
Agreement.

 

3.4Availability of Funds and Stock.

 

Purchaser has, and on the Closing Date will have, cash available and committed
to the transactions contemplated herein that is sufficient to enable Purchaser
to consummate such transactions in accordance with its obligations under this
Agreement. Purchaser will have sufficient authorized shares of common stock
available to issue the Stock Consideration on the Closing Date and as of the
Closing Date will have taken all corporate action necessary for the issuance of
the Stock Consideration.

 21 

 

 

4.Covenants and Agreements.

 

4.1Conduct of Business.

 

Except (i) as expressly provided in this Agreement or on Schedule 4.1(b), or
(ii) to the extent that the following is inconsistent with Seller’s duties and
obligations as a debtor in the Bankruptcy Case or with orders issued by the
Bankruptcy Court, or (iii) as otherwise agreed to in writing by Purchaser,
Seller agrees that, from the date hereof until the earlier of the Closing and
the date, if any, on which this Agreement is terminated pursuant to Section 7.1
hereof:

 

(a)          Seller shall operate the Business in the Ordinary Course of
Business and preserve intact the Business, keep available the service of its
officers and employees and preserve its relationships with customers, suppliers,
vendors, lessors, licensors, licensees, contractors, distributors, agents,
employees and others having business dealing with the Business.

 

(b)          except (i) as expressly permitted or required by this Agreement or
on Schedule 4.1(b) or (ii) as otherwise agreed to in writing by Purchaser, or
(iii) to the extent that the following is inconsistent with Seller’s duties and
obligations as a debtor in the Bankruptcy Case or with orders issued by the
Bankruptcy Court, Seller shall not, directly or indirectly:

 

(i)          sell (including by sale-leaseback), lease, transfer, convey,
license, mortgage or otherwise dispose of, encumber, subject to any Encumbrance
(other than Permitted Encumbrances) or waive any rights with respect to, any of
the Assets or any interests therein, except in the Ordinary Course of the
Business;

 

(ii)         with respect to the Business, change the method of accounting or
any accounting principle, method, estimate or practice, except in the Ordinary
Course of the Business or as may be required by GAAP or any other applicable
Law;

 

(iii)        fail to maintain in full force and effect insurance covering the
Assets;

 

(iv)        incur or permit the incurrence of any Liability that would
constitute an Assumed Liability, except in the Ordinary Course of Business;

 

(v)         sell or otherwise dispose of Inventory in a manner inconsistent with
the Ordinary Course of Business;

 

(vi)        cancel, terminate or amend any Real Property Lease or any Contract;

 

(vii)       acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any Person or division thereof;

 22 

 

 

(viii)      enter into any joint ventures, strategic partnerships or alliances;

 

(ix)         enter into any Contract other than in the Ordinary Course of
Business;

 

(x)          enter into any Contract the effect of which would be to grant to a
third party any license to use any Intellectual Property for a period extending
beyond the Closing Date other than in the Ordinary Course of Business;

 

(xi)         adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or reorganization,
including any plan of reorganization in the Bankruptcy Case that affects or
otherwise disposes of the Assets;

 

(xii)        sell, lease, transfer, encumber, or otherwise dispose of any
Intellectual Property Assets other than in the Ordinary Course of Business;

 

(xiii)       bill or collect Accounts Receivable other than in the Ordinary
Course of Business; or

 

(xiv)      agree in writing or otherwise to take any of the actions described in
(i) through (xii) above.

 

4.2Expenses; Break-Up Fee.

 

(a)          Subject to the entry of the Bid Procedures Order, but without
further order of the Bankruptcy Court, if this Agreement is terminated pursuant
to Sections 7.1(a), 7.1(b), 7.1(c), 7.1(e), 7.1(f), 7.1(g), 7.1(i) and/or 7.1(k)
then Seller shall pay in cash to Purchaser, within five (5) Business Days of
such termination, an amount equal to the reasonable and documented costs, fees
and expenses incurred by Purchaser and its Affiliates (including fees and
expenses of legal, accounting and financial advisors) in connection with this
Agreement and the transactions contemplated hereby (the “Expense Reimbursement
Amount”) by wire transfer of immediately available funds to the account
specified by Purchaser to Seller in writing; provided, however, in no event
shall the Expense Reimbursement Amount exceed $125,000. Except for the Expense
Reimbursement Amount and any expenses that Purchaser or Seller may be required
to reimburse to the other pursuant to the provisions of Section 8.15 below,
Purchaser and Seller shall bear their respective expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
transactions contemplated hereby.

 

(b)          Subject to entry of the Bid Procedures Order, but without further
order of the Bankruptcy Court, if this Agreement is terminated pursuant to
Sections 7.1(a), 7.1(b), 7.1(c), 7.1(e), 7.1(f), 7.1(g), 7.1(i) and/or 7.1(k),
then Seller shall pay in cash to Purchaser a break-up fee in the amount of
$560,000 (the “Break-Up Fee”), by wire transfer of immediately available funds
to the account specified by Purchaser to Seller in writing; provided, however,
the Break-Up Fee shall be payable out of (and only out of) the proceeds of an
Alternative Transaction.

 

 23 

 

 

(c)          The obligations of Sellers to pay the Expense Reimbursement Amount
and the Break-Up Fee as provided herein shall be entitled to administrative
expense status with priority over any and all administrative expenses of the
kind specified in Sections 503(b)(1) and 507(a) of the Bankruptcy Code in the
Bankruptcy Case and senior to all other superpriority administrative expenses in
the Bankruptcy Case.

 

(d)          Sellers agree and acknowledge that Purchaser’s due diligence,
efforts, negotiation and execution of this Agreement have involved substantial
investment of management time and have required, and continue to require
significant commitment of financial, legal and other resources by Purchaser and
that such due diligence, efforts, negotiation and execution has provided, and
continues to provide, value to Sellers. Seller agrees and acknowledges that (a)
the approval of the Expense Reimbursement Amount and the Break-Up Fee is an
integral part of the Acquisition, (b) in the absence of Seller’s obligation to
pay the Expense Reimbursement Amount and the Break-Up Fee on the terms and
conditions provided herein, Purchaser would not have entered into this
Agreement, (c) the entry of Purchaser into this Agreement is necessary for
preservation of the estate of Seller and is beneficial to Seller, and (d) the
Expense Reimbursement Amount and the Break-Up Fee are reasonable in relation to
Purchaser’s efforts and to the magnitude of the Acquisition.

 

4.3Access to Information.

 

(a)          From the date hereof until the earlier of (x) the Closing and (y)
any termination of this Agreement pursuant to Section 7.1, upon reasonable
notice, Seller shall, and shall cause each of its officers, directors,
employees, auditors and agents to (i) afford the officers, employees and
representatives of Purchaser reasonable access, during normal business hours, to
the offices, plants, warehouses, properties, Contracts, Tax Returns, books and
records and employees of Seller, and (ii) furnish to the officers, employees and
representatives of Purchaser such additional financial and operating data and
other information regarding the operations of Seller as are then in existence
and as Purchaser may from time to time reasonably request; provided, however,
that such investigations shall not (i) unreasonably interfere with the
operations of Seller or any of their Affiliates or (ii) include any rights to
perform or conduct any Phase II environmental or other physically destructive
testing or investigations without the prior written consent of Seller (which
consent Seller shall have the right to withhold or condition in its sole and
absolute discretion). All information provided pursuant to this Section 4.3
shall be governed by the terms of the confidentiality agreement in place between
Seller and Purchaser and all discussions by Purchaser or its representatives
with any employees of Seller shall be coordinated only through Seller’s senior
management and such senior management having the right but not the obligation to
participate in or monitor such discussions; provided, however, Purchaser and its
representatives shall have the right to meet privately with any employees and
other independent contractors of Seller without Seller’s senior management or
other representatives participating in such meetings to the extent the substance
of such meetings do not involve and will be limited to discussions of and
negotiations about such individual’s future employment, professional goals, role
in the future of the Business and future developments of the Business.

 

 24 

 

 

4.4Regulatory and Other Authorizations; Consents.

 

(a)          Each of the parties hereto shall cooperate and use its commercially
reasonable efforts (which reasonable efforts expressly exclude, except to the
extent provided for in the DIP Budget, any obligation on Seller’s part to pay
any fee or other amount to any third party for its consent, waiver,
authorization or the like) to (i) take, or cause to be taken, all appropriate
action, and do, or cause to be done, all things necessary, proper or advisable
under any Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement, (ii) obtain any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained or made in
connection with the authorization, execution and delivery of this Agreement and,
to the extent that the need for the same is not obviated by the entry of the
Sale Order, the consummation of the transactions contemplated hereby, and
(iii) promptly make all filings and give any notice, and thereafter make any
other submissions either required or reasonably deemed appropriate by each of
the parties, with respect to this Agreement and the transactions contemplated
hereby required under any Law, including applicable securities Law, and the
rules and regulations of any stock exchange on which the securities of any of
the parties are listed or quoted (including the Nasdaq Stock Market).

 

(b)          The parties hereto shall cooperate and consult with each other in
connection with the making of all such filings and notices, including by
providing copies of all such documents to the non-filing party and its advisors
a reasonable period of time prior to filing or the giving of notice to the
extent practicable. No party to this Agreement shall consent to any voluntary
extension of any statutory deadline or waiting period or to any voluntary delay
of the consummation and the transactions contemplated in this Agreement at the
behest of any Governmental Body without the consent and agreement of the other
parties to this Agreement, which consent shall not be unreasonably withheld or
delayed. Each party shall promptly inform the others of any material
communication from any Governmental Body regarding any of the transactions
contemplated by this Agreement. To the extent practicable, no party to this
Agreement shall agree to participate in any meeting with any Governmental Body
in respect of any filing with such body, investigation or other inquiry unless
it consults with the other party in advance and, to the extent permitted by such
Governmental Body, gives the other party the opportunity to attend and
participate at such meeting. Notwithstanding anything to the contrary contained
herein, nothing herein shall be construed to require Purchaser to provide Seller
or any of its Affiliates with copies of, or approval over or any material
related to any necessary or appropriate filings with any Governmental Body or
self-regulatory organization other than as specifically relates to the
transactions contemplated hereby.

 25 

 

 

4.5           Further Action.

 

Each of the parties hereto shall prepare and execute such documents and take
such further actions as may be reasonably required or desirable to carry out the
provisions hereof and give effect to the transactions contemplated hereby.
Without limiting the foregoing, from time to time after the Closing, Seller
shall execute and deliver such documents reasonably necessary to further the
sale, transfer, conveyance and assignment of the Assets to Purchaser hereunder
(including the Intellectual Property Assets), including, if required, a power of
attorney or other instrument designating Purchaser as Seller’s successor with
respect to the Assets. For the avoidance of doubt, nothing in this Section 4.5
shall be deemed to obligate either Purchaser or Seller to take any action or
execute or deliver any document which would cause such party to incur any
significant monetary cost or expense. For the avoidance of doubt, nothing in
this Section 4.5 shall be deemed to obligate either Purchaser or Seller to take
any action or execute or deliver any document which would (i) cause such party
to incur any significant monetary cost or expense (or, in Seller’s case, any
cost or expense not provided for in the DIP Budget), (ii) impose on such party
material burdens not expressly imposed on that party pursuant to the other
provisions of this Agreement, or (iii) cause such party to become involved in
any litigation or proceeding other than those proceedings expressly contemplated
by this Agreement, except, in each case or (i), (ii) and (iii), to the extent
the other party pays therefor.

 

4.6Employee Matters.

 

(a)          From and after the date hereof, Purchaser, in its sole and absolute
discretion, may: (i) in consultation and cooperation with Seller (by and through
Seller’s senior management personnel), communicate with any of the Business
Employees about possible employment with Purchaser after the Closing Date;
and/or (ii) offer employment to any of the Business Employees as of the Closing
Date. Purchaser shall make offers of employment to not less than 75% of the
Business Employees for compensation and otherwise on terms and conditions at
least comparable to those applicable to similarly situated employees of
Purchaser. Those of the Business Employees that accept Purchaser’s offer of
employment shall be terminated by Seller, and shall become employed by Purchaser
or one of its Affiliates (referred to in this Agreement as “Transferred
Employees”) as of the Closing Date. All employment offers are subject to the
satisfactory completion by Purchaser of its customary employment interview,
background checks and drug testing procedures.

 

(b)          To the extent that length of employment service is relevant for
purposes of eligibility or vesting under any employee benefit plan, program or
arrangement established or maintained by Purchaser and provided to the
Transferred Employees (excluding any equity-related plan, program or
arrangement), Purchaser shall credit the Transferred Employees under such plan,
program or arrangement for service on or prior to the Closing in the manner set
forth on Schedule 4.6(b).

 

(c)          Seller shall be responsible for any liabilities or obligations
(i) arising under the WARN Act, if any, and (ii) resulting from or precipitated
by layoffs, if any, in respect of employees of Seller whose employment was
terminated on or prior to the Closing.

 

(d)          Purchaser shall assume all liability and responsibility for any
health care continuation coverage (“COBRA Coverage”) required under Section
4980B of the Code and Part 6 of Subtitle B of Title 1 of ERISA with respect to
any Business Employees or former employees of Seller. Purchaser shall provide
COBRA Coverage to such Business Employees and former employees on such terms and
at such rates as Purchaser currently provides to its own employees and former
employees.

 

 26 

 

 

4.7Bankruptcy Court Approvals.

 

On the Petition Date, Seller shall file a motion (the “Sale Motion”) seeking
entry of an order of the Bankruptcy Court approving the sale of the Assets to
Purchaser pursuant to the terms of this Agreement (the “Sale Order”), which Sale
Order Seller shall use commercially reasonable efforts to obtain. The Sale Order
shall be substantially in the form and content attached as Exhibit A hereto. As
part of the Sale Motion), Seller shall also request and use commercially
reasonable efforts to obtain from the Bankruptcy Court an order (the “Bid
Procedures Order”) which establishes and approves, among other things, the
competitive bidding process and bidding protections (including, without
limitation, Purchaser’s right to receive the Expense Reimbursement Amount and
the Break-Up Fee), as well as the noticing procedures with respect to the
assumption and assignment of the Assumed Contract and the Assumed Leases. The
Bid Procedures Order shall be substantially in the form and content attached as
Exhibit B hereto. Seller shall conduct the sale process relating to the Assets
in accordance with the rights and authority granted to Seller in the Bid
Procedures Order. Purchaser shall cooperate in all reasonable respects in
Seller’s efforts to obtain the Bid Procedures Order and Sale Order and shall
provide information demonstrating adequate assurance of future performance under
Section 365 of the Bankruptcy Code with respect to each Assumed Contract.

 

4.8Books and Records; Access to Personnel.

 

Purchaser agrees that it shall preserve and keep all books and records in
respect of the operations of the Business acquired from Seller hereunder and in
Purchaser’s possession for a period of at least seven (7) years from the Closing
Date in a manner consistent in all material respects with Purchaser’s document
retention and destruction policies. At any time during such seven-year period,
representatives of Seller shall, upon reasonable notice, have reasonable access
thereto during normal business hours to examine, inspect and copy such books and
records for the purposes of preparing Tax Returns; provided, however, that, for
avoidance of doubt, the foregoing shall not require Purchaser to take any such
action if (i) such action may result in a waiver or breach of any
attorney/client privilege, (ii) such action could reasonably be expected to
result in violation of applicable Law, or (iii) providing such access or
information would be reasonably expected to be disruptive to its normal business
operations.. During the pendency of the Bankruptcy Case, Purchaser shall also
make available to Seller and its representatives (to the extent in Purchaser’s
or an Affiliate’s employ and to the extent that the same does not unreasonably
interfere with Purchase operation of the Business) access at reasonable times to
those individuals listed on Schedule 4.8 to this Agreement for reasonable
consultation in connection with matters relating to administration and wind down
of the Bankruptcy Case.

 

 27 

 

 

4.9Tax Matters.

 

(a)          Sales, Use and Other Transfer Taxes. Purchaser and Seller shall
share responsibility, on a 50%/50% basis, for any and all excise, sales, value
added, use, registration, stamp, franchise, transfer and similar Taxes, levies,
charges and fees incurred in connection with the transactions contemplated by
this Agreement (collectively “Transfer Taxes”); provided, however, Purchaser
hereby expressly acknowledges and agrees that Seller’s liability for its portion
of the Transfer Taxes will not exceed $65,000.00 and that Purchaser will bear
and pay 100% of any amounts by which the aggregate Transfer Taxes exceed
$130,000.00. The parties hereto agree to cooperate in the filing of all
necessary documentation and all Tax Returns with respect to all such Taxes,
including any available pre-sale filing procedure.

 

(b)          Cooperation. The Parties shall cooperate in all reasonable respects
with each other and with each other’s respective representatives, including
accounting firms and legal counsel, in connection with the preparation or audit
of any Tax Return(s) and any Tax claim or litigation in respect of the Assets
and Assumed Liabilities that include whole or partial taxable periods,
activities, operations or events on or prior to the Closing Date, which
cooperation shall include, but not be limited to, making available any ongoing
employees, if any, for the purpose of providing testimony and advice, or
original documents, or any of the foregoing.

 

4.10“AS IS” Transaction.

 

Purchaser hereby acknowledges and agrees that Seller makes no representations or
warranties whatsoever, express or implied, with respect to any matter relating
to the Assets that will survive or continue beyond the Closing (including,
without limitation, income to be derived or expenses to be incurred in
connection with the Assets, the physical condition of any personal property
comprising a part of the Assets or which is the subject of any Assumed Contract
to be assumed by Purchaser at the Closing, the environmental condition or other
matter relating to the physical condition of any real property or improvements
which are the subject of any Real Property Lease to be assumed by Purchaser at
the Closing or any other real property or improvements comprising a part of the
Assets, the zoning of any such real property or improvements, the value of the
Assets (or any portion thereof), the transferability of Assets, the terms,
amount, validity, collectability or enforceability of any assumed liabilities or
Assumed Lease or other Assumed Contract, the title of the Assets (or any portion
thereof), the merchantability or fitness of the Fixed Assets or Equipment or
other tangible personal property included among the Assets or any other portion
of the Assets for any particular purpose, or any other matter or thing relating
to the Assets or any portion thereof). Without in any way limiting the
foregoing, except for the representations and warranties provided herein, Seller
hereby disclaims any warranty (express or implied) of merchantability or fitness
for any particular purpose as to any portion of the Assets. Purchaser further
acknowledges that Purchaser has conducted an independent inspection and
investigation of the physical condition of all portions the Assets and all such
other matters relating to or affecting the Assets as Purchaser deemed necessary
or appropriate and that in proceeding with its acquisition of the Assets,
Purchaser is doing so based solely upon such independent inspections and
investigations. Purchaser acknowledges that the Assets will be transferred at
the Closing on an “AS IS,” “WHERE IS,” and “WITH ALL FAULTS” basis.

 

 28 

 

 

4.11Press Releases and Public Announcements.

 

Neither Purchaser, on the one hand, nor Seller, on the other hand, shall issue
any press release or make any public disclosure, either written or oral,
concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other party, which approval shall
not be unreasonably withheld, conditioned or delayed, unless in the sole
judgment of the disclosing party, disclosure is otherwise required by applicable
Law, including any rules or regulations of any self-regulatory organization, or
by the Bankruptcy Court with respect to filings to be made with the Bankruptcy
Court in connection with this Agreement or by the applicable rules of any
national securities exchange or market on which Purchaser or Seller lists
securities (including the Nasdaq Stock Market); provided that the party
intending to make such disclosure shall use its commercially reasonable efforts
to consult with the other party with respect to the text thereof.

 

4.12Damage or Destruction.

 

Until the Closing, the Assets shall remain at the risk of Seller. In the event
of any material damage to or destruction of any of the Assets after the date
hereof and prior to the Closing (in any such case, a “Damage or Destruction
Loss”) Seller shall give notice thereof to Purchaser promptly thereafter. If any
such Damage or Destruction Loss is covered by policies of insurance and the
underlying Asset is not repaired or replaced prior to Closing, all right and
claim of Seller to any proceeds of insurance for such Damage or Destruction Loss
shall be assigned and (if previously received by Seller and not used prior to
the Closing Date to repair any damage or destruction) paid to Purchaser at
Closing in accordance with Section 1.4(b). If any such Damage or Destruction
Loss is not covered by policies of insurance, Purchaser shall have the right to
reduce the Cash Consideration by an amount equal to (i) if such Assets are not
destroyed or damaged beyond repair and are able to be repaired to substantially
the same condition that existed prior to such Damage or Destruction Loss at a
cost less than their replacement cost, the estimated cost to repair or restore
the Assets affected by such Damage or Destruction Loss to substantially the same
condition that existed immediately prior to the occurrence of such Damage or
Destruction Loss, or (ii) if such Assets are destroyed or damaged beyond repair
or are not able to be repaired to substantially the same condition that existed
prior to such Damage or Destruction Loss at a cost less than their replacement
cost, the replacement cost of the Assets. If Purchaser elects to reduce the Cash
Consideration pursuant to this Section 4.12, Seller and Purchaser shall
negotiate in good faith in an effort to agree upon the amount of such reduction.
If the parties are unable to reach agreement within five (5) Business Days after
notice of the Damage or Destruction Loss is given by Seller, then the amount of
the reduction shall be determined by the Bankruptcy Court.

 

 29 

 

 

4.13Non-Solicitation of Employees and Customers.

 

(a)          Except on behalf of Purchaser to the extent Purchaser may hereafter
agree in writing, for a period of five (5) years from the Closing Date, Seller
shall not for itself or for any other Person, directly or indirectly: (i) seek
to provide services in connection with any Assumed Contract, propose to enter
into any successor Contract to any Assumed Contract, persuade or seek to
persuade any customer or any purchaser of services of the Business as conducted
by Purchaser and its Affiliates after the Closing to cease to do business or to
reduce the amount of business which it does with Purchaser and its Affiliates
after the Closing or contemplates doing, whether or not the relationship between
the Business as conducted by Purchaser and its Affiliates after the Closing and
such customer was originally established in whole or in part through the efforts
of a Seller.

 

(b)          Seller agrees that, for a period of five (5) years following the
Closing Date, neither it nor its Affiliates will directly or indirectly recruit,
solicit or hire any Transferred Employee, nor shall such Seller or its
Affiliates encourage any Transferred Employee to terminate his or her employment
or relationship with Purchaser or its Affiliates.

 

For the avoidance of all doubt, nothing in this Section 4.13, shall be deemed to
in any way apply to or otherwise limit or restrict the activities of any
officer, director, shareholder, employee, contractor, independent contractor, or
other individual at any time acting for itself/themselves or on behalf of any
person or entity other than Seller or its Affiliates.

 

4.14         Collection of Accounts Receivable.

 

(a)          As of the Closing Date, Seller hereby (i) authorizes Purchaser or
its designee to open any and all mail addressed to any Seller relating to the
Business, the Assets or the Assumed Liabilities and delivered to the offices of
the Business or otherwise to Purchaser or its designee if received on or after
the Closing Date and (ii) appoints Purchaser, its designee or its
attorney-in-fact to endorse, cash and deposit any monies, checks or negotiable
instruments received by Purchaser or its designee after the Closing Date with
respect to Included Pharma Receivables, the other Assets or accounts receivable
relating to work performed by Purchaser after the Closing, as the case may be,
made payable or endorsed to a Seller or a Seller’s order, for Purchaser’s or its
designee’s own account. Purchaser expressly agrees that all monies, checks or
negotiable instruments received by Purchaser that relate to the Non-Pharma
Receivables (as defined in Section 4.14(c) below) or Excluded Assets, shall be
paid over to Seller upon Purchaser’s receipt as provided in Section 4.14(b)
below.

 

(b)          As of the Closing Date, (i) Seller agrees that any monies, checks
or negotiable instruments received by Seller or any of its Subsidiaries after
the Closing Date with respect to Included Pharma Receivables, the other Assets
or accounts receivable relating to work performed by Purchaser after the
Closing, as the case may be, shall be held in trust by Seller or such Subsidiary
for Purchaser's or its designee's benefit and account, and immediately upon
receipt by Seller or its Subsidiary of any such payment, Seller shall pay (or
cause to be paid) over to Purchaser or its designee the amount of such payments
without any right of set off or reimbursement, and (ii) Purchaser agrees that
any monies, checks or negotiable instruments received by Purchaser or any of its
Subsidiaries after the Closing Date with respect to Non-Pharma Receivables, the
Excluded Assets, as the case may be, shall be held in trust by Purchaser or such
Subsidiary for Seller's or its designee's benefit and account, and immediately
upon receipt by Purchaser or its Subsidiary of any such payment, Purchaser shall
pay (or cause to be paid) over to Seller or its designee the amount of such
payments without any right of set off or reimbursement.

 30 

 

 

(c)          As of the Closing Date, (i) Purchaser or its designee shall have
the sole authority to bill and collect Included Pharma Receivables and accounts
receivable relating to work performed by Purchaser after the Closing and Seller
shall not (and shall cause its Subsidiaries not to) instigate or threaten to
instigate any claims or litigation in connection with such collection efforts,
and (ii) Seller or its designee shall have the sole authority to bill and
collect all accounts receivable (other than Included Pharma Receivables and
those otherwise included in the Assets) (collectively, “Non-Pharma Receivables”)
after the Closing and Purchaser shall not (and shall cause its Subsidiaries not
to) instigate or threaten to instigate any claims or litigation in connection
with such collection efforts.

 

(d)          Notwithstanding anything to the contrary contained in Section 8.14
hereof, (i) any designees of Purchaser who acquire any Included Pharma
Receivables hereunder shall be express third party beneficiaries of the
provisions of this Section 4.14 relating to the Pharma Included Receivables, and
(ii) any designees of Seller who acquire any Non-Pharma Receivables shall be
express third party beneficiaries of the provisions of this Section 4.14
relating to the Non-Pharma Receivables

 

4.15Removal of Excluded Assets.

 

As promptly as practicable following the Closing Date (and in any event within
ten (10) Business Days following Closing Date), Seller shall remove at their
expense all of the Excluded Assets that are located at real property subject to
an Assumed Real Property Lease. Seller shall, in connection with such removal,
exercise commercially reasonable efforts to avoid damage to any of the Assets,
and to the extent any of the Assets are damaged in connection with such removal,
Seller shall promptly repair such damage at Seller’s sole cost and expense.

 

5.Conditions Precedent to the Obligation of Purchaser.

 

The obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by Law) may be waived by Purchaser:

 

 31 

 

 

5.1Representations and Warranties; Covenants.

 

(a)          The representations and warranties of Seller set forth herein shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

 

(b)          The covenants and agreements contained in this Agreement to be
performed or complied with by Seller at or before the Closing shall have been
duly performed and complied with in all material respects.

 

(c)          Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Seller, that each of the conditions
set forth in Section 5.1(a) and 5.1(b) have been satisfied.

 

5.2Secretary’s Certificate

 

Purchaser shall have received a certificate of the Secretary (or equivalent
officer) of Seller certifying (a) that attached thereto are true and complete
copies of all resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby and (b) the names and signatures of
the officers of Seller authorized to sign this Agreement, such other agreements
and the other documents to be delivered hereunder and thereunder.

 

5.3No Order.

 

No Governmental Body shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, injunction or other Order (whether
temporary, preliminary or permanent) which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions and which are not
satisfied or resolved or preempted by the Sale Order.

 

5.4Bankruptcy Filing.

 

Seller shall be operating the Business and managing their property as
debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Case shall not have been dismissed or converted to Chapter 7 of the Bankruptcy
Code and no trustee or examiner with expanded powers shall have been appointed.

 

 32 

 

 

5.5Bid Procedures and Sale Orders.

 

The Bankruptcy Court shall have entered both the Bid Procedures Order and the
Sale Order in each case, in substantially the form and substance attached
hereto, and neither the Bid Procedures Order nor the Sale Order shall t have
been vacated, reversed or stayed, and the time to appeal such order shall have
expired.

 

5.6Closing Documents.

 

Seller shall have delivered the documents required to be delivered to Purchaser
pursuant to Section 1.6 on the Closing Date.

 

5.7Material Adverse Effect.

 

From and after the Effective Date, there shall not have occurred any Material
Adverse Effect, nor shall any event or events (which have not occurred as of the
Effective Date) have occurred that, individually or in the aggregate, with or
without the lapse of time, could reasonably be expected to result in a Material
Adverse Effect.

 

5.8Fundamental Contracts.

 

All Fundamental Contacts shall be duly assigned to Purchaser at Closing such
that Purchaser will have substantially the same rights and obligations under
such Fundamental Contracts as Seller did immediately before Seller’s
commencement of the Bankruptcy Case and Purchaser shall have all rights under
the ALCHEMIST Program as Seller did immediately before Seller’s commencement of
the Bankruptcy Case. For the avoidance of doubt, the condition set forth in this
Section 5.8 shall not apply to any Fundamental Contract which Seller is unable
to assume and assign to Purchaser because adequate assurance of future
performance by Purchaser thereof has not been demonstrated to the Bankruptcy
Court’s satisfaction, and in such circumstances, such Fundamental Contract shall
conclusively and permanently be deemed an Excluded Asset and the parties shall
proceed as though such Contract had never been included among the Assets.

 

5.9Representation Letter.

 

Purchaser shall have received a duly executed representation letter from SWK in
the form attached hereto as Exhibit C.

 

5.10BDO Consent.

 

(a)          BDO shall have consented in writing to Purchaser’s use of Seller’s
historical audited financial statements in pro-forma financial statements
prepared and filed by Purchaser; provided that the commentary that may accompany
such audited financial statements in such pro-forma financial statements is the
following language:

 

 33 

 

 

“The pro-forma numbers above are derived from the historical numbers of the
purchaser and seller. Over time the operations of the sellers will be integrated
into the operations of the purchaser. This integration may change how certain
tests are coded and submitted to payers (including Medicare) and, consequently,
may result in differences in the future in the manner in which revenues and bad
debt expenses are recorded when compared with the historical methods of the
acquiree. At the current time the CGI does not have enough information to
prepare a reliable estimate of any possible changes.”

 

(b)          Seller shall have provided Purchaser with financial statements for
the second quarter of 2015 reviewed by BDO and otherwise prepared in a manner
consistent with Regulation S-X under the Exchange Act.

 

Any waiver of a condition set forth in this Section 5 shall be effective only if
such waiver is stated in writing and signed by Purchaser.

 

6.Conditions Precedent to the Obligation of Seller to Close.

 

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by Law) may be waived by Seller:

 

6.1Representations and Warranties; Covenants.

 

(a)          The representations and warranties of Purchaser set forth herein
shall be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or material adverse effect) or all material
respects (in the case of any representation or warranty not qualified by
materiality or material adverse effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

 

(b)          The covenants and agreements contained in this Agreement to be
performed or complied with by Purchaser at or before the Closing shall have been
duly performed and complied with in all material respects.

 

(c)          Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Seller, that each of the conditions
set forth in Section 6.1(a) and 6.1(b) have been satisfied.

 

6.2Secretary’s Certificate.

 

Purchaser shall have received a certificate of the Secretary (or equivalent
officer) of Purchaser certifying (a) that attached thereto are true and complete
copies of all resolutions adopted by the board of directors of Purchaser
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby and (b) the names and signatures of
the officers of Seller authorized to sign this Agreement, such other agreements
and the other documents to be delivered hereunder and thereunder.

 34 

 

 

6.3           No Order.

 

No Governmental Body shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, injunction or other Order (whether
temporary, preliminary or permanent) which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions and which are not
satisfied or resolved or preempted by the Sale Order.

 

6.4           Bid Procedures and Sale Orders.

 

The Bankruptcy Court shall have entered both the Bid Procedures Order and Sale
Order, and the Sale Order shall not have been vacated, reversed or stayed.

 

6.5           Closing Documents.

 

Purchaser shall have delivered the documents and payments required to be
delivered by it to Seller pursuant to Section 1.7, in each case on the Closing
Date.

 

6.6           Damage or Destruction Loss

 

The total Purchase Price shall not have been reduced in accordance with Section
4.12 by an amount greater than $1,400,000.

 

Any waiver of a condition set forth in this Section 6 shall be effective only if
such waiver is stated in writing and signed by Seller.

 

7.             Termination of Agreement.

 

7.1           Termination Prior to Closing.

 

Notwithstanding anything herein to the contrary, this Agreement may be
terminated, and the transactions contemplated by this Agreement abandoned, at
any time before the Closing as follows:

 

(a)          by the mutual written consent of Seller and Purchaser;

 

(b)          by either Seller or Purchaser if (i) the Sale Motion has not been
filed on the Petition Date, (ii) the Bid Procedures Order has not been entered
in the Bankruptcy Case by the date which is twenty (20) days following
commencement of the Bankruptcy Case, 2015, (iii) the Sale Order has not been
entered in the Bankruptcy Case by the date which is forty-six (46) days
following commencement of the Bankruptcy Case, 2015, or (iv) the Closing shall
not have occurred by the date which is sixty (60) days following commencement of
the Bankruptcy Case; provided, however, that the right to terminate this
Agreement under this Section 7.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur prior to such
date;

 

 35 

 

 

(c)          by Purchaser, if (x) any of the representations and warranties of
any Seller contained in this Agreement shall fail to be true and correct, or (y)
there shall be a breach by any Seller of its covenants or agreements in this
Agreement that in either case (i) would result in the failure of a condition set
forth in Section 5.1 and (ii) which is not curable or, if curable, is not cured
within ten (10) calendar days after written notice thereof is delivered by
Purchaser to Seller; provided, that Purchaser may not terminate this Agreement
pursuant to this Section 7.1(c) if Purchaser is in material breach of this
Agreement; or

 

(d)          by Seller, if (x) any of the representations and warranties of
Purchaser contained in this Agreement shall fail to be true and correct, or (y)
there shall be a breach by Purchaser of its covenants or agreements in this
Agreement that in either case (i) would result in the failure of a condition set
forth in Section 6 and (ii) which is not curable or, if curable, is not cured
within ten (10) calendar days after written notice thereof is delivered by
Seller to Purchaser; provided, that Seller may not terminate this Agreement
pursuant to this Section 7.1(d) if Seller is in material breach of this
Agreement; or

 

(e)          by Purchaser (provided that Purchaser is not then in material
breach of any provision of this Agreement), if (x) the Bankruptcy Case is
dismissed or converted to Chapter 7 of the Bankruptcy Code or a Chapter 11
trustee is appointed for Seller, (y) the Bid Procedures Order or the Sale Order
are entered in forms not acceptable to Purchaser, or (z) the Debtors have not
complied with the Bid Procedures Order or the Sale Order;

 

(f)          by Seller in connection with Seller’s acceptance of an Alternative
Transaction;

 

(g)          by Purchaser in the event that the First Day Motions, the First Day
Orders, the DIP Order, and the DIP Budget are in a form not reasonably
satisfactory to the Purchaser;

 

(h)          by either Purchaser or Seller in the event that Purchaser and
Seller are unable to agree in writing upon either the (xx) form and substance of
all Schedules and Exhibits hereto, or (yy) the final form and substance of the
provisions of this Agreement, in each of the cases in clause (xx) and (yy) by
the date which is seven (7) days following the Petition Date; and in the event
that the Purchaser and Seller are not able to so agree (aa) Purchaser shall not
be entitled to any Expense Reimbursement or Break Up Fee notwithstanding any
other provision of this Agreement and (bb) the Escrow Holder shall return the
Initial Deposit (together with all interest accrued thereon) to Purchaser
notwithstanding any other provision of this Agreement. It is acknowledged and
agreed that each of Purchaser and Seller may withhold its agreement to the
Schedules and Exhibits and the final provisions of this Agreement in accordance
with this Section 7.1(h) in its sole discretion without providing any reason
therefor;

 

 36 

 

 

(i)          by either Purchaser or Seller in the event that the total Cure
Costs payable with respect to the assumption and assignment of the Assumed
Leases and Assumed Contracts at the Closing exceeds $300,000.00 (the “Overall
Cure Cap”); provided, however, (i) any Purchaser Exclusive Costs shall not be
taken into account for purposes of determining whether the Overall Cure Cap has
been exceeded, and (ii) neither Purchaser nor Seller shall have the right to
terminate this Agreement pursuant to this Section 7.1(i) in the event that the
other party hereto agrees in writing to bear the amount of such excess itself
and proceeds to pay the amount of such excess at Closing;

 

(j)          by Seller, if the condition set forth in Section 6.6 is not
satisfied as of the Closing Date; or

 

(k)          by Purchaser, if Seller is not able to provide, within four (4)
Business Days of the Effect Date, reasonable satisfaction to Purchaser of
Seller’s ability to satisfy the condition set forth in Section 5.10(b).

 

7.2Effect of Termination.

 

If the Bid Procedures Order has been entered and this Agreement is terminated in
circumstances set forth in Sections 7.1(a), 7.1(b), 7.1(c), 7.1(e), 7.1(f),
7.1(g), 7.1(i) and/or 7.1(k), then Seller shall pay to Purchaser the Break-Up
Fee and/or the Expense Reimbursement Amount in accordance with Section 4.2, as
applicable. The Break-Up Fee and the Expense Reimbursement Amount are in the
nature of liquidated damages and shall constitute the sole and exclusive remedy
of Purchaser in the event of termination hereunder.

 

8.Miscellaneous.

 

8.1Definitions.

 

(a)          As used in this Agreement, the following terms have the following
meanings:

 

“Accounts Receivable” means accounts receivable and all trade receivables of
Seller to the extent relating to the Business, together with any unpaid interest
accrued thereon from the respective obligors and any security or collateral
therefor, including recoverable deposits.

 

“Acquisition” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Additional Deposit” has the meaning ascribed thereto in Section 1.4(b).

 

“ALCHEMIST Program” means the Adjuvant Lung Cancer Enrichment Marker
Identification and Sequencing Trials.

 

 37 

 



 

“Alternative Transaction” means any transaction (or series of transactions)
involving the direct or indirect sale, transfer or other disposition of the
Assets (or substantially all of the Assets) to any entity other than Purchaser
or its affiliates, whether pursuant to section 363 of the Bankruptcy Code or as
part of a chapter 11 or chapter 7 plan.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For such
purposes, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Assets” has the meaning ascribed thereto in Section 1.1.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement substantially in the form of Exhibit D hereto to be executed by
Purchaser and Seller on the Closing Date.

 

“Assumed Contracts” has the meaning ascribed thereto in Section 1.1(b).

 

“Assumed Leases” has the meaning ascribed thereto in Section 1.1(a).

 

“Assumed Liabilities” has the meaning ascribed thereto in Section 1.3.

 

“Bankruptcy Case” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Bankruptcy Code” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Bankruptcy Court” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Benefit Plan” means any pension, retirement, savings, profit sharing, deferred
compensation, stock ownership, stock purchase, stock option, incentive,
severance pay, medical, dental, health, welfare, disability, life, death
benefit, group insurance, bonus, vacation pay, sick pay, post-retirement medical
or life or other employee benefit plan, program, agreement, policy or
arrangement (including, without limitation, each “pension plan” as defined in
Section 3(2) of ERISA, any “welfare plan” as defined in Section 3(1) of ERISA
and any “multiemployer plan” as defined in Section 3(37) of ERISA), whether
written or unwritten, qualified or non-qualified, funded or unfunded, maintained
or contributed to by Seller or their Subsidiaries (or to which any Seller or its
Subsidiaries are party) for the benefit of, or with, Business Employees.

 

“Bid Procedures Order” has the meaning ascribed thereto in Section 4.7.

 

 38 

 

 

“Bill of Sale” means Bills of Sale substantially in the form of Exhibit E hereto
to be executed by Seller on the Closing Date.

 

“Books and Records” means all files, documents, instruments, papers, books and
records, including (i) all files, filings, reviews, audits, documents,
instruments, papers, books and records with or relating to any regulatory
matters including with any Governmental Body or other self-regulatory
organization; (ii) Tax books and records (whether stored or maintained in hard
copy, digital or electronic format or otherwise) to the extent relating to the
Business or the other Assets; and (iii) Contracts, customer lists, customer
information and account records, computer files, data processing records,
payroll, employment and personnel records, advertising and marketing data and
records, credit records, records relating to suppliers and other data, but
“Books and Records” shall not include any of the foregoing to the extent the
transfer of the same (A) would violate any Person’s privacy rights or (B) are
subject to any attorney-client, work product or similar privilege with respect
to work performed in anticipation of or in connection with the preparation or
administration of the Bankruptcy Case.

 

“Break-Up Fee” has the meaning ascribed thereto in Section 4.2(c).

 

“Business” has the meaning ascribed thereto in the recitals to this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks located in New York, New York are authorized or obligated to close.

 

“Business Employees” means Seller’s current employees employed in connection
with, or rendering services to, the Business, wherever located.

 

“Cash Consideration” has the meaning ascribed thereto in Section 1.4(a).

 

“Claim” means a suit, claim, action, proceeding, inquiry, investigation,
litigation, demand, charge, complaint, grievance, arbitration, indictment, or
grand jury subpoena, including a “claim” as such term is defined in section
101(5) of the Bankruptcy Code.

 

“CLIA” means the Clinical Laboratory Improvement Amendments.

 

“Closing” has the meaning ascribed thereto in Section 1.5.

 

“Closing Date” has the meaning ascribed thereto in Section 1.5.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985 as
described in Section 4980B of the Code, sections 601 et seq. of ERISA, each as
amended, and the regulations promulgated thereunder.

 

“COBRA Coverage” has the meaning ascribed thereto in Section 4.6(d).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

 39 

 

 

“Company Products” means the services and products of the Business.

 

“Competing Bid” has the meaning ascribed thereto in Section 4.13.

 

“Contract” means any written or oral agreement, arrangement, understanding,
lease, license, sublicense, or instrument or other contractual or similar
arrangement or commitment.

 

“Contract Retention Period” has the meaning ascribed thereto in Section 1.8.

 

“Cure Costs” means the cure, compensation and restatement, costs and expenses of
or relating to the assumption and assignment of the Assumed Contracts
(including, without limitation, Assumed Leases) included in the Assets assumed
and assigned to Purchaser hereunder pursuant to Section 365 of the Bankruptcy
Code.

 

“Deposit” has the meaning ascribed thereto in Section 1.4(b).

 

“DIP Budget” means the budget governing the Seller’s postpetition financing
during any relevant period, approved under the procedures provided for in the
DIP Order.

 

“DIP Order” means an order of the Bankruptcy Court, entered on either an interim
or final basis, approving postpetition financing for the Seller in connection
with the Bankruptcy Case.

 

“EMEA” means the European Medicines Agency.

 

“Encumbrances” means all Liens, claims, conditional sales agreements, rights of
first refusal, rights of first offer or rights of first negotiation or options.

 

“Equipment” means all machinery, rolling stock, equipment, computer equipment
(including servers), software, software systems, databases and database systems
used in connection with the Business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escrow” has the meaning ascribed thereto in Section 1.4(b).

 

“Escrow Holder” has the meaning ascribed thereto in Section 1.4(b).

 

“Exchange Act” has the meaning ascribed thereto in Section 2.2(b).

 

“Excluded Assets” has the meaning ascribed thereto in Section 1.2.

 

“Excluded Liabilities” has the meaning ascribed thereto in Section 1.3(b).

 

“Expense Reimbursement Amount” has the meaning ascribed thereto in Section
4.2(b).

 

 40 

 





  

“FDA” means the U.S. Food and Drug Administration.

 

“First Day Motions” means those motions filed in the Bankruptcy Case by the
Seller on or about the Petition Date relating to customary “first day” relief.

 

“First Day Orders” means those orders of the Bankruptcy Court entered in
connection with the First Day Motions, whether entered on an interim or final
basis.

 

“Fixed Assets” means all furniture, furnishings, fixtures, trade fixtures,
racks, pallets, displays and office equipment used in connection with the
Business located in any premises that are held or operated pursuant to the
Assumed Leases assumed and assigned at the Closing.

 

“Fundamental Contracts” means any Contracts between Seller, on the one hand, and
Pfizer Inc., Glaxosmithkline Biologicals S.A., Leidos Biomedical Research, Inc.,
Abbott Molecular Inc. or any of their Affiliates, on the other hand.

 

“GAAP” means United States generally accepted accounting principles, as applied
by Seller on a consistent basis during the periods involved in accordance with
Seller’s historical practices.

 

“Governmental Body” means a domestic or foreign national, federal, state,
provincial, or local governmental, regulatory or administrative authority,
department, agency, commission, court, tribunal, arbitral body or self-regulated
entity.

 

“Initial Deposit” has the meaning ascribed thereto in Section 1.4(b).

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing,
however, arising, pursuant to any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (i) patents (including design
patents) and patent applications (including docketed patent disclosures awaiting
filing, reissues, divisions, continuations, continuations-in-part and
extensions), patent disclosures awaiting filing determination, inventions and
improvements thereto, (ii) trademarks, service marks, certification marks, trade
names, brand names, trade dress, logos, business and product names, slogans, and
registrations and applications for registration thereof, (iii) copyrights
(including software) and registrations thereof, (iv) inventions (whether or not
patentable), processes, designs, formulae, trade secrets, know-how, industrial
models, confidential and technical information, manufacturing, engineering and
technical drawings, product specifications, domain names, discoveries and
confidential business information, (v) intellectual property rights similar to
any of the foregoing, (vi) computer software (including source code and object
code versions), web site and domain names, (vii) copies and tangible embodiments
thereof (in whatever form or medium, including electronic media), including,
without limitation, those items and assets described in categories (i) through
(vii) above, (viii) royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing, (ix) all
licenses, sublicenses, consent to use agreements, settlements, coexistence
agreements, covenants not to sue, permissions and other Contracts (including any
right to receive or obligation to pay royalties or any other consideration),
whether written or oral, relating to any Intellectual Property and (x) all
rights to any Claims of any nature available to or being pursued by Seller to
the extent related to the foregoing, whether accruing before, on or after the
date hereof, including all rights to and claims for damages, restitution and
injunctive relief for infringement, dilution, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief, and to collect, or otherwise recover, any such
damages.

 

 41 

 

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted.

 

“Intellectual Property Assignments” means the instrument or instruments (in form
and content reasonably satisfactory to Purchaser and Seller) pursuant to which
Seller will assign to Purchaser all of Seller’s right, title and interest,
domestic and foreign, state, federal and common law, in and to the Intellectual
Property, including the instruments in substantially the forms attached hereto
as Exhibit F.

 

“Inventory” means all goods, products, and supplies sold or used in the sale of
any goods or products and all other inventory owned and held by Seller, in each
case to the extent relating to or used in connection with the Business, wherever
located, and whether on hand, on order, in transit of the Business.

 

“Knowledge of Seller” means and refers to (i) only the actual current knowledge,
as of the Effective Date, of Thomas Bologna, Kevin Harris, Lisa Shafer, Alan
Cheeks, Eric Chan, Lisa Henderson, the Head of Sales of Seller and the Head of
Business Development of Seller, and (ii) the knowledge that any of the
individuals identified in clause (i), as a prudent business person, would have
obtained after making due inquiry with respect to the particular matter in
question.

 

“Law” means any U.S. federal, state or local, and any foreign national, state or
local, law, statute, common law, ordinance, code, treaty, rule, regulation,
order, ordinance, Permit, license, writ, injunction, directive, determination,
judgment or decree or other requirement of any Governmental Body or arbitrator.

 

“Leased Real Property” has the meaning ascribed thereto in Section 2.10(a).

 

“Liabilities” means any direct or indirect, primary or secondary, liability,
Claims, indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense) of or by any Person of any type, whether
accrued, absolute or contingent, liquidated or unliquidated, choate or inchoate
matured or unmatured, or otherwise. Without limiting the foregoing in any
manner, the term “Liabilities” includes and refers to all liabilities and
obligations for or with respect to Taxes, including liabilities for Taxes of any
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

 

 42 

 

 

“Lien” means any security interest, mortgage, pledge, lien, encumbrance, right,
hypothecation, option, charge or claim of any nature whatsoever.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Assets, or (c) the ability of Seller to consummate the transactions
contemplated hereby on a timely basis; provided, however, that in determining
whether there has been a Material Adverse Effect or whether a Material Adverse
Effect would occur, any change, event or occurrence principally attributable to,
arising out of, or resulting from any of the following shall be disregarded: (i)
general economic, business, industry or credit, financial or capital market
conditions (whether in the United States or internationally), including
conditions affecting generally the industries served by the Business; (ii) the
taking of any action required or permitted by this Agreement; (iii) the public
announcement, pendency or completion of the transactions contemplated by this
Agreement, (iv) the breach of this Agreement or any agreement or document
contemplated herein by Purchaser, (v) the taking of any action with the written
approval of Purchaser, (vi) pandemics, earthquakes, tornados, hurricanes, floods
and acts of God, (vii) acts of war (whether declared or not declared), sabotage,
terrorism, military actions or the escalation thereof; (viii) any changes or
prospective changes in applicable Laws, regulations or accounting rules,
including GAAP or interpretations thereof, or any changes or prospective changes
in the interpretation or enforcement of any of the foregoing, or any changes in
general legal, regulatory or political conditions; (ix) any event expressly
described in reasonable detail in the Seller Disclosure Schedule hereafter
mutually agreed upon in writing by Purchaser and Seller or (x) any adverse
effect or change in or on the Business or the Assets as a consequence of the
initiation of the Bankruptcy Case or any actions taken in the Bankruptcy Case in
furtherance of the transactions contemplated herein; provided further, however,
that any event, occurrence, fact, condition or change referred to in clauses
(i), (vi), (vii) or (viii) above shall be taken into account in determining
whether a Material Adverse Effect has occurred or could reasonably be expected
to occur to the extent that such event, occurrence, fact, condition or change
has a disproportionate effect on the Business compared to other participants in
the industries in which the Business operates.

 

“MHRA” means the Medicines and Healthcare products Regulatory Agency.

 

“Order” means any order, judgment, ruling, injunction, award, decree or writ of
any Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal day
to day operations of the Business consistent with past practice during the
ninety (90) day period immediately preceding the date of this Agreement.

 

“Petition Date” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Permits” has the meaning ascribed thereto in Section 1.1(k).

 

 43 

 

 

“Permitted Encumbrance” means (a) Liens for Taxes and assessments not yet
payable, (b) inchoate mechanics’ Liens for work in progress, (c) materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens arising in the Ordinary
Course of Business and not past due and payable or the payment of which is being
contested in good faith by appropriate proceedings, (d) Liens that will be
released at or prior to Closing, including any such landlord’s liens, (e) Liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties entered into in the Ordinary Course of Business and
(f) easements, covenants, rights-of-way and other similar restrictions of
record.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, joint-stock company,
trust, Governmental Body or other entity.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Prepaid Expenses” means all credits, prepaid expenses (including unamortized
advertising expenses), deferred charges, advance payments, security deposits,
and prepaid items (including in respect of Taxes) of Seller arising in
connection with the Business, in each case which are paid or prepaid by Seller
on or prior to the Closing Date and that correspond to, or are to be amortized
during, a period after the Closing Date.

 

“Purchaser” means Cancer Genetics, Inc., a Delaware corporation.

 

“Purchaser Exclusive Cures” has the meaning ascribed thereto in Section 1.3(a).

 

“Purchase Price” has the meaning ascribed thereto in Section 1.4.

 

“Real Estate Assignments” means the instrument or instruments (in form and
content reasonably satisfactory to Purchaser and Seller) pursuant to which
Seller will assign to Purchaser all of Seller’s right, title and interest,
domestic and foreign, state, federal and common law, in and to the Assumed
Leases, including the instrument in substantially the form attached hereto as
Exhibit G.

 

“Real Property Leases” has the meaning ascribed thereto in Section 2.10(a).

 

“Representative” means, with respect to a particular Person, any director,
officer, manager, partner, member, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants, and
financial advisors.

 

“Sale Order” has the meaning ascribed thereto in Section 4.7.

 

“Sale Motion” has the meaning ascribed thereto in Section 4.7.

 

 44 

 

 

“Schedules and Exhibits” means the Seller Disclosure Schedule and all other
schedules and exhibits contemplated by this Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Disclosure Schedule” has the meaning ascribed thereto in Section 2.

 

“Securities Act” has the meaning ascribed thereto in Section 2.10.

 

“Security Deposits” means all security deposits (including cash) held by
landlords under Assumed Leases or counterparties to any other Assumed Contract.

 

“Seller” means Response Genetics, Inc., a Delaware corporation.

 

“Seller Bylaws” means the by-laws of Seller, as amended.

 

“Seller Charter” means the certificate of incorporation of Seller, as amended.

 

“Seller Intellectual Property” has the meaning ascribed thereto in Section
2.8(a).

 

“Seller Registered Intellectual Property” has the meaning ascribed thereto in
Section 2.8(b).

 

“Seller SEC Reports” has the meaning ascribed thereto in Section 2.4.

 

“Stock Consideration” has the meaning ascribed thereto in Section 1.4.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, (a) a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any manager, managing
director or general partner of such limited liability company, partnership,
association or other business entity.

 

“SWK” has the meaning ascribed thereto in Section 1.4(c).

 

 45 

 

 

“Tax” or “Taxes” means all taxes, charges, fees, imposts, levies or other
assessments, including all net income, franchise, profits, gross receipts,
capital, sales, use, ad valorem, value added, transfer, transfer gains,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, real or personal
property, and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, together with any interest and any penalties, fines,
additions to tax or additional amounts thereon, imposed by any taxing authority
(federal, state, local or foreign) and shall include any successor or transferee
liability in respect of Taxes.

 

“Tax Returns” means all returns, declarations, reports, forms, estimates,
information returns and statements required to be filed in respect of any Taxes
or to be supplied to a taxing authority in connection with any Taxes.

 

“Third Party Intellectual Property” has the meaning ascribed thereto in Section
2.8(e).

 

“Transaction Document” means any agreement, document, certificate or instrument
delivered pursuant to or in connection with this Agreement or the transactions
contemplated hereby.

 

“Transfer Taxes” has the meaning ascribed thereto in Section 4.9.

 

“Transferred Employees” has the meaning ascribed thereto in Section 4.6(a).

 

“Union” has the meaning ascribed thereto in Section 2.6(b).

 

“WARN Act” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1989 and any similar state or local law

 

8.2Indemnification

 

Without in any way limiting any other remedy available to Purchaser whether
under this Agreement or otherwise, Seller shall indemnify, defend and hold
Purchaser and Purchaser’s Affiliates, successors and assigns, harmless from and
against any and all Liabilities, including, without limitation, reasonable
attorney’s fees and costs of investigation (collectively, “Losses”), that are
actually incurred by Purchaser, to the extent that such Losses arise from or
relate to any Excluded Liabilities.

 

8.3Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a)          Purchaser and Seller irrevocably and unconditionally consent to
submit to the jurisdiction of the Bankruptcy Court for any litigation arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any litigation relating hereto except in the
Bankruptcy Court).

 46 

 

 

(b)          Any and all service of process and any other notice in any such
Claim shall be effective against any party if given personally or by registered
or certified mail, return receipt requested, or by any other means of mail that
requires a signed receipt, postage prepaid, mailed to such party as herein
provided. Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.

 

8.4Notices.

 

Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given (a) on the day of delivery
if delivered in person or by electronic mail, or if delivered by facsimile upon
confirmation of receipt, (b) on the first (1st) Business Day following the date
of dispatch if delivered by a nationally recognized express courier service, or
(c) on the fifth (5th) Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated by notice given in accordance with this
Section 8.4 by the party to receive such notice:

 

(a)          if to Purchaser, to:

 

Cancer Genetics, Inc.
Meadows Office Complex
201 Route 17 North, 2nd Floor
Rutherford, NJ 07070
Attention: Panna Sharma, Chief Executive Officer and President
Facsimile: +1 201-528-9201
Email Address: panna.sharma@cgix.com

 

with a copy to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

Attention: James A. Grayer
Facsimile: +1 212-715-8000

Email Address: jgrayer@kramerlevin.com

 

(b)          if to Seller, to:

 

Response Genetics, Inc.

1640 Marengo St. 7th Floor
Los Angeles, California 90033
Attention: Thomas A. Bologna
Facsimile: 323-224-3096
Email Address: tbologna@responsegenetics.com

 

 47 

 

 

with a copy to:


Pachulski Stang Ziehl & Jones
10100 Santa Monica Boulevard
13th Floor
Los Angeles, CA 90067-4003Attention: Jeffrey N. Pomerantz
Facsimile: 310.201.0760
Email Address: jpomerantz@pszjlaw.com

 

8.5Entire Agreement.

 

This Agreement (including any exhibits or schedules hereto), that certain Mutual
Non-disclosure Agreement dated May 8, 2014, between Seller and Purchaser, and
any other collateral agreements executed in connection with the consummation of
the transactions contemplated hereby, contain the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements, written or oral, with respect thereto. Any exception or disclosure
made by Seller in the Schedules to this Agreement with regard to a
representation of Seller shall be deemed made with respect to any other
representation by such party to which such exception or disclosure is reasonably
apparent.

 

8.6Waivers and Amendments.

 

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by Purchaser
and Seller or, in the case of a waiver, by the party waiving compliance. No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

8.7Governing Law.

 

This Agreement and all Claims with respect thereto shall be governed by and
construed in accordance with federal bankruptcy law, to the extent applicable,
and, where state law is implicated, the laws of the State of Delaware without
regard to any conflict of laws rules thereof that might indicate the application
of the laws of any other jurisdiction.

 

8.8Binding Effect; Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. This Agreement is not assignable by any
party without the prior written consent of the other parties; provided that
Purchaser may assign this Agreement to any Affiliate of Purchaser, provided,
further that Purchaser shall not be relieved of any of its obligations under
this Agreement as a result of such assignment.

 

 48 

 

 

8.9Usage.

 

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require. All terms defined in
this Agreement in their singular or plural forms have correlative meanings when
used herein in their plural or singular forms, respectively. Unless otherwise
expressly provided, the words “include,” “includes” and “including” do not limit
the preceding words or terms and shall be deemed to be followed by the words
“without limitation.”

 

8.10Articles and Sections.

 

All references herein to Articles and Sections shall be deemed references to
such parts of this Agreement, unless the context shall otherwise require. The
Article and Section headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

8.11Interpretation.

 

The Parties acknowledge and agree that (a) each Party and its counsel reviewed
and negotiated the terms and provisions of this Agreement and have contributed
to its revision, (b) the rule of construction to the effect that any ambiguities
are resolved against the drafting Party shall not be employed in the
interpretation of this Agreement, and (c) the terms and provisions of this
Agreement shall be construed fairly as to each Party, regardless of which Party
was generally responsible for the preparation of this Agreement.

 

8.12Severability of Provisions.

 

If any provision or any portion of any provision of this Agreement shall be held
invalid or unenforceable, the remaining portion of such provision and the
remaining provisions of this Agreement shall not be affected thereby. If the
application of any provision or any portion of any provision of this Agreement
to any Person or circumstance shall be held invalid or unenforceable, the
application of such provision or portion of such provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby.

 

8.13Counterparts.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all, of the parties hereto. This Agreement may be
delivered by facsimile or electronic PDF format, which shall be deemed an
original counterpart for all purposes.

 49 

 

 

8.14No Third Party Beneficiaries.

 

No provision of this Agreement is intended to, or shall, confer any third party
beneficiary or other rights or remedies upon any Person other than the parties
hereto. Without limiting the generality of the foregoing, no provision of this
Agreement shall create any third party beneficiary rights in any employee or
former employee of Seller in respect of continued employment by Seller.

 

8.15Attorneys’ Fees.

 

In the event that Seller or Purchaser bring an action or other proceeding to
enforce or interpret the terms and provisions of this Agreement, the prevailing
party(ies) in that action or proceeding shall be entitled to have and recover
from the non-prevailing party(ies) all such fees, costs and expenses (including,
without limitation, all court costs and reasonable attorneys’ fees) as the
prevailing party(ies) may suffer or incur in the pursuit or defense of such
action or proceeding.

 

8.16No Brokerage Obligations.

 

Seller and Purchaser each represent and warrant to the other that such party has
incurred no liability to any real estate broker or other broker or agent with
respect to the payment of any commission regarding the consummation of the
transaction contemplated hereby. It is agreed that if any claims for
commissions, fees or other compensation, including, without limitation,
brokerage fees, finder’s fees, or commissions are ever asserted against
Purchaser or Seller in connection with this transaction, all such claims shall
be handled and paid by the Party whose actions form the basis of such claim and
such party shall indemnify, defend (with counsel reasonably satisfactory to the
party entitled to indemnification), protect and save and hold the other harmless
from and against any and all such claims or demands asserted by any person, firm
or corporation in connection with the transaction contemplated hereby.

 

8.17Survival.

 

The respective representations and warranties of Seller and Purchaser herein or
in any certificates or other documents delivered prior to or at the Closing,
shall automatically lapse and cease to be of any further force or effect
whatsoever upon the Closing. The covenants and agreements of Seller and
Purchaser contained herein shall survive the Closing indefinitely.

 

 50 

 

 

8.18Non-Recourse

 

No past, present or future director, officer, employee, incorporator, member,
partner or equity holder of the parties to this Agreement will have any
liability for any obligations or liabilities of Seller or Purchaser, as
applicable, under this Agreement, or any agreement entered into in connection
herewith of or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby and thereby. Any claim or cause of action based
upon, arising out of, or related to this Agreement or any agreement, document or
instrument contemplated hereby may only be brought against Persons that are
expressly named as parties hereto or thereto, and then only with respect to the
specific obligations set forth herein or therein. Other than the parties hereto,
no party shall have any liability or obligation for any of the representations,
warranties, covenants, agreements, obligations or liabilities of any party under
this Agreement or the agreements, documents or instruments contemplated hereby
or of or for any action or proceeding based on, in respect of, or by reason of,
the transactions contemplated hereby or thereby (including breach, termination
or failure to consummate such transactions), in each case whether based on
contract, tort, fraud, strict liability, other Laws or otherwise and whether by
piercing the corporate veil, by a claim by or on behalf of a party hereto or
another Person or otherwise. In no event shall any Person be liable to another
Person for any punitive damages with respect to the transactions contemplated
hereby.

 

[Remainder of Page Intentionally Left Blank]

 

 51 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  PURCHASER:       CANCER GENETICS, INC.       By: /s/ Panna Sharma     Name:
PANNA SHARMA     Title: CEO & PRESIDENT       SELLER:       Response Genetics,
Inc.       By: /s/ Thomas A. Bologna     Name: THOMAS A. BOLOGNA     Title:
CHAIRMAN & CEO

 

[Signature page to Asset Purchase Agreement]

 

 

 

 

SCHEDULES

 

[TO BE INSERTED]

 

 

 

 

EXHIBITS

 

[TO BE ATTACHED]

 

 

